     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.1 Page 1 of 135



1    Michael W. De Vries (S.B.N. 211001)
2    michael.devries@kirkland.com
     KIRKLAND & ELLIS LLP
3    555 South Flower Street, Suite 3700
4    Los Angeles, CA 90071
     Telephone: (213) 680-8400
5
6    Adam R. Alper (S.B.N. 196834)
     adam.alper@kirkland.com
7    Akshay S. Deoras (S.B.N. 301962, pro hac to be filed)
8    akshay.deoras@kirkland.com
     KIRKLAND & ELLIS LLP
9    555 California Street
10   San Francisco, CA 94104
     Telephone: (415) 439-1400
11
12   Gianni Cutri (pro hac to be filed)
     gianni.cutri@kirkland.com
13   KIRKLAND & ELLIS LLP
14   300 North LaSalle
     Chicago, IL 60654
15   Telephone: (312) 862-2000
16
     Attorneys for Plaintiffs Omnitracs, LLC and XRS
17   Corporation
18   [Additional counsel listed on signature page]
19                             UNITED STATES DISTRICT COURT

20                        SOUTHERN DISTRICT OF CALIFORNIA

21    OMNITRACS, LLC AND XRS                   )     CASE NO. '20CV0958 WQHMDD
22    CORPORATION,                             )
                                               )     COMPLAINT FOR PATENT
23                Plaintiff,                   )     INFRINGEMENT
24                                             )
           v.                                  )     DEMAND FOR JURY TRIAL
25                                             )
26    PLATFORM SCIENCE, INC.,                  )
                                               )
27                Defendant.                   )
28
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.2 Page 2 of 135



1                                           COMPLAINT
2           1.     Plaintiffs Omnitracs, LLC (“Omnitracs”) and XRS Corporation (“XRS”)
3    (collectively, “Plaintiffs”) are leading providers of fleet management solutions to
4    transportation and logistics companies. They provide a variety of innovative hardware and
5    software solutions, including: safety and compliance, vehicle routing, dispatch and
6    navigation, and efficiency and data analytics. For over three decades, Plaintiffs have
7    invested hundreds of millions of dollars in real-time, customizable technologies that have
8    transformed the fleet management and telematics industries.
9           2.     Plaintiffs’ novel technologies have become critical to the transportation
10   industry, helping customers maintain regulatory compliance, manage fleet activity, run
11   more safely, and reduce the overall cost of operating a trucking fleet. Plaintiffs’ substantial
12   investments of resources and time have culminated in the granting of nearly 200 patents to
13   Plaintiffs.
14          3.     In 2014, almost thirty years after Omnitracs’ first satellite mobile
15   communications system revolutionized the fleet management and telematics industry,
16   Omnitracs’ then-President Jack Kennedy left the company and soon thereafter founded
17   Defendant Platform Science, Inc. (“Platform Science” or “Defendant”), where he now
18   serves as CEO. In addition to Mr. Kennedy, much of Platform Science’s leadership
19   consists of former employees and senior managers of Plaintiffs. For example, Michael
20   Bray, the Chief Commercial Officer of Platform Science, is the former Partner Programs
21   & Market Intelligence Director at Omnitracs. Michael Baker, a Vice President of Customer
22   Success at Platform Science, was a Senior Manager, Customer Experience at Omnitracs.
23          4.     Platform Science likewise has hired numerous technical employees from
24   Plaintiffs. For example, Allen Kenworthy, a Senior Support Engineer at Platform Science,
25   is a former Technical Support Specialist at Omnitracs.          Debbie Sylvester, a Senior
26   Technical Training Specialist at Platform Science, is a former Staff Business Process
27   Analyst and Staff Technical Training Specialist at Omnitracs. Shannon Monroe, a Support
28   Specialist at Platform Science, is a former Technical Support Analyst at Omnitracs.
                                                   1
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.3 Page 3 of 135



1          5.     Platform Science offers fleet management, safety, and compliance software
2    applications and in-vehicle telematics hardware to capture vehicle data and driver activity
3    information. Rather than design and develop its own services and technologies to provide
4    legitimate competition to Plaintiffs, however, Platform Science took shortcuts and used the
5    innovative technologies designed, developed, and patented by Plaintiffs. Platform Science
6    copied Plaintiffs’ products and patented technology by leveraging the knowledge of former
7    Omnitracs employees. It did so despite full knowledge of Plaintiffs’ broad suite of patented
8    technologies, and with full knowledge of the patents asserted by Omnitracs and XRS in
9    this Complaint.
10         6.     As a result of Platform Science’s continuing and willful conduct, Plaintiffs
11   now find themselves competing for the same customers against the very technologies they
12   invented and patented.
13         7.     Plaintiffs bring this lawsuit to protect their intellectual property investments
14   and to hold Platform Science accountable for its willful infringement. Platform Science’s
15   actions have caused harm to Plaintiffs, as alleged below, by incorporating Plaintiffs’
16   patented technologies into Platform Science’s products. Platform Science’s actions also
17   significantly harm innovation and undermine the intent of the U.S. patent laws. If Platform
18   Science’s improper copying and use of Plaintiffs’ technologies allows it to avoid what is
19   needed to develop new products, other companies will be encouraged to simply copy
20   others’ proprietary technologies rather than hire engineers, invest in innovation, and
21   develop new technologies organically. Plaintiffs therefore need injunctive relief to stop
22   Platform Science’s improper infringement of Plaintiffs’ lawful patent rights.
23                                   NATURE OF THE CASE
24         8.     Plaintiffs bring claims under the patent laws of the United States, 35
25   U.S.C. § 1, et seq., for the willful infringement of the following seven United States
26   patents: U.S. Patent Nos. 9,262,934 (the “’934 patent”); 7,043,365 (the “’365 patent”);
27   8,626,568 (the “’568 patent); 10,255,575 (the “’575 patent”); 6,925,308 (the “’308
28
                                                  2
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.4 Page 4 of 135



1    patent”); 7,725,216 (the “’216 patent”); and 9,147,335 (the “’335 patent”) (collectively,
2    the “Patents-in-Suit”).
3                                            PARTIES
4          9.     Omnitracs is a Delaware limited liability company with its principal place of
5    business at 717 North Harwood Street, Suite 1300, Dallas, Texas 75201.
6          10.    XRS is a Minnesota corporation and a wholly owned subsidiary of Omnitracs,
7    and also maintains its principal place of business at 717 North Harwood Street, Suite 1300,
8    Dallas, Texas 75201.
9          11.    Defendant Platform Science is a Delaware corporation with its principal place
10   of business at 4225 Executive Square, Suite 1400, La Jolla, CA 92037.
11                               JURISDICTION AND VENUE
12         12.    The Court has subject matter jurisdiction over this action pursuant to 28
13   U.S.C. §§ 1331 and 1338.
14         13.    The Court has personal jurisdiction over Platform Science because Platform
15   Science maintains its principal place of business in this District at 4225 Executive Square,
16   Suite 1400, La Jolla, CA 92037, and from that location conducts and/or directs the acts
17   accused of infringement in this action. Moreover, Platform Science conducts business in
18   this District by making, shipping, distributing, offering for sale, selling, and advertising
19   (including the provision of an interactive web page) its products and services in both the
20   State of California and in this District. Platform Science has, either directly or through
21   intermediaries, purposefully and voluntarily placed one or more of its infringing products
22   and/or services into the stream of commerce with the intention and expectation that they
23   will be purchased and used by customers in this District. For example, Platform Science
24   has sold infringing products to Velocity Truck Rental & Leasing (“VTRL”) at VTRL’s
25   place of business located at 6066 Miramar Road, San Diego, CA 92121. (Platform Science
26   Customer Spotlight, https://www.platformscience.com/vtrl (last visited May 1, 2020),
27   attached            as           Ex.             8;           VTRL               Locations,
28
                                                  3
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.5 Page 5 of 135



1    https://www.velocitytruckrentalandleasing.com/ourlocations/ (last visited May 1, 2020),
2    attached as Ex. 9.)
3          14.    Venue is proper in this District pursuant to 28 U.S.C. § 1400(b) because
4    Platform Science regularly conducts business within this District, has a regular and
5    established place of business in this District, and has committed acts of infringement within
6    this District. Platform Science’s regular and established place of business in this District
7    is located at 4225 Executive Square, Suite 1400, La Jolla, CA 92037. That office consists
8    of over 70 employees that are employed by Platform Science and whom are working on
9    hardware and/or software that infringe one or more of the Patents-in-Suit.
10                                        BACKGROUND
11                                       Omnitracs and XRS
12         15.    For more than 30 years, Omnitracs has been a global pioneer of fleet
13   management solutions for transportation and logistics companies. It provides innovative
14   fleet management solutions, including integrated systems, software-as-a-service (SaaS)
15   applications, and analytics platforms designed for commercial trucking fleets.
16         16.    XRS is a wholly-owned subsidiary of Omnitracs and is also a leader in fleet
17   management solutions for transportation and logistics companies. It provides smartphone-
18   and tablet-based solutions that enable trucking companies to manage their fleets, comply
19   with regulations, and reduce operating costs.
20         17.    Plaintiffs are leading innovators of fleet management, compliance, and safety
21   systems. Their advanced technology services include solutions for regulatory compliance,
22   safety compliance, GPS fleet tracking, route planning, and fleet communication that enable
23   customers to solve common fleet problems and achieve their business objectives in a cost-
24   effective manner. Today, Plaintiffs deliver advanced technology services to more than
25   11,000 customers operating in approximately one million trucks and other transportation
26   assets in more than 70 countries, including throughout the United States. This technology
27   includes, for example, hardware installed directly into fleet vehicles to track vehicle
28   performance and location data and driver activity information. Plaintiffs’ customizable
                                                  4
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.6 Page 6 of 135



1    software applications leverage that data and information to offer customers, such as fleet
2    managers (and their drivers), a host of logistical planning tools. Plaintiffs’ technology
3    further includes unique solutions integrating hardware such as smartphones, tablets, and
4    ruggedized handheld devices with electronic logging devices and applications. This
5    enables carriers to use a suite of sophisticated, intuitive, fleet optimization tools in a
6    portable device.
7                                        Platform Science
8          18.   Platform Science was founded in 2015 by its current CEO, Jack Kennedy.
9    Mr. Kennedy was a President at Omnitracs until he left the company in 2014.
10         19.   In addition to Mr. Kennedy, much of Platform Science’s leadership is made
11   up of former employees and senior managers of Plaintiffs. As discussed above, Michael
12   Bray, the Chief Commercial Officer of Platform Science, is a former Partner Programs &
13   Market Intelligence Director at Omnitracs. Michael Baker, a Vice President of Customer
14   Success at Platform Science, was a Senior Manager, Customer Experience at Omnitracs.
15         20.   Similarly, Platform Science hired technical employees from Plaintiffs. Allen
16   Kenworthy, a Senior Support Engineer at Platform Science, is a former Technical Support
17   Specialist at Omnitracs. Debbie Sylvester, a Senior Technical Training Specialist at
18   Platform Science, is a former Staff Business Process Analyst and Staff Technical Training
19   Specialist at Omnitracs. Shannon Monroe, a Support Specialist at Platform Science, is a
20   former Technical Support Analyst at Omnitracs.
21         21.   Platform Science directly competes with both Omnitracs and XRS.
22         22.   Platform Science offers fleet management and compliance solutions,
23   sometimes referred to by Platform Science as its “Connected Vehicle Platform,” to the
24   trucking and logistics industries through the use of technology that captures vehicle data
25
26
27
28
                                                 5
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.7 Page 7 of 135



1    and driver information. (See figure below, Platform Science, Day in the Life of a Driver,
2    https://www.youtube.com/watch?v=haXZ_L-wlAM (last visited April 21, 2020)).
3
4    ~ATFORM SC I ENCE

                                                                 ( ) i ·1.\'
5                                                                    ()   ',   )




6
7
8
9
10
11
12
13        DIAGNOSilC
          CONNECTOR - -
                          ,
                          ~.


14
15          23.    Platform Science uses that data and information to provide fleet managers and
16   drivers various reports on the status of vehicles and drivers. Platform Science, through its
17   CEO and former Omnitracs President Mr. Kennedy, as well as the numerous former
18   Omnitracs employees hired by Platform Science, had knowledge of and was aware of the
19   Patents-in-Suit since as early as the company was founded and began operation, and on
20   information and belief had knowledge of its infringement of the Patents-in-Suit during its
21   development of the infringing products.
22                                   THE PATENTS-IN-SUIT
23                                         The ’934 Patent
24          24.    On February 16, 2016, the United States Patent and Trademark Office
25   (“USPTO”) duly and legally issued the ’934 patent, entitled “Commercial Transportation
26   Information Presentation Techniques.” XRS owns all rights, title, and interest in and to
27   the ’934 patent, and possess all rights of recovery under the ’934 patent. A true and
28   accurate copy of the ’934 patent is attached hereto as Ex. 1.
                                                  6
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.8 Page 8 of 135



1          25.    The ’934 patent is valid and enforceable.
2                                           The ’365 Patent
3          26.    On May 9, 2006, the USPTO duly and legally issued the ’365 patent, entitled
4    “System for Local Monitoring.” XRS owns all rights, title, and interest in and to the ’365
5    patent, and possess all rights of recovery under the ’365 patent. A true and accurate copy
6    of the ’365 patent is attached hereto as Ex. 2.
7          27.    The ’365 patent is valid and enforceable.
8                                           The ’568 Patent
9          28.    On January 7, 2014, the USPTO duly and legally issued the ’568 patent,
10   entitled “Fleet Vehicle Management Systems and Methods.” XRS owns all rights, title,
11   and interest in and to the ’568 patent, and possess all rights of recovery under the ’568
12   patent. A true and accurate copy of the ’568 patent is attached hereto as Ex. 3.
13         29.    The ’568 patent is valid and enforceable.
14                                          The ’575 Patent
15         30.    On April 9, 2019, the USPTO duly and legally issued the ’575 patent, entitled
16   “Fleet Vehicle Management Systems and Methods.” XRS owns all rights, title, and interest
17   in and to the ’575 patent, and possess all rights of recovery under the ’575 patent. A true
18   and accurate copy of the ’575 patent is attached hereto as Ex. 4.
19         31.    The ’575 patent is valid and enforceable.
20                                          The ’308 Patent
21         32.    On August 2, 2005, the USPTO duly and legally issued the ’308 patent,
22   entitled “Auto-Fill Message Fields in a Communication Terminal.” Omnitracs owns all
23   rights, title, and interest in and to the ’308 patent, and possess all rights of recovery under
24   the ’308 patent. A true and accurate copy of the ’308 patent is attached hereto as Ex. 5.
25         33.    The ’308 patent is valid and enforceable.
26                                          The ’216 Patent
27         34.    On May 25, 2010, the USPTO duly and legally issued the ’216 patent, entitled
28   “Critical Event Reporting.” Omnitracs owns all rights, title, and interest in and to the ’216
                                                   7
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.9 Page 9 of 135



1    patent, and possess all rights of recovery under the ’216 patent. A true and accurate copy
2    of the ’216 patent is attached hereto as Ex. 6.
3          35.     The ’216 patent is valid and enforceable.
4                                          The ’335 Patent
5          36.     On September 29, 2015, the USPTO duly and legally issued the ’335 patent,
6    entitled “System and Method for Generating Real-Time Alert Notifications in an Asset
7    Tracking System.” Omnitracs owns all rights, title, and interest in and to the ’335 patent,
8    and possess all rights of recovery under the. A true and accurate copy of the ’335 patent is
9    attached hereto as Ex. 7.
10         37.     The ’335 patent is valid and enforceable.
11                                    ACCUSED PRODUCTS
12         38.     The accused products in this case include, but are not limited to, Platform
13   Science’s Connected Vehicle Platform, Platform Science Express, and Platform Science
14   Enterprise and the associated hardware and/or software (collectively, the “Accused
15   Products”).
16                                 FIRST CAUSE OF ACTION
17                     Infringement of the ’934 Patent by Platform Science
18         39.     Plaintiffs reallege and incorporate each of the allegations in Paragraphs 1-38
19   above as though fully set forth herein.
20         40.     Platform Science’s products and/or services that infringe the ’934 patent
21   include, but are not limited to, the Accused Products and use thereof.
22         41.     Platform Science makes, uses, sells, offers for sale, and/or imports the
23   Accused Products and components thereof in the United States.
24         42.     Platform Science directly infringes—literally and/or under the doctrine of
25   equivalents—at least claim 1 of the ’934 patent by making, using, selling, offering for sale,
26   and/or importing into the United States its Accused Products and components thereof.
27         43.     For example, claim 1 of the ’934 patent recites:
28                 1. A portable wireless data transfer and display device comprising:
                                                   8
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.10 Page 10 of 135



1                  a user interface;
2                  a display;
3                  a processor; and
4                  a short-range wireless communication module configured to wirelessly
5     receive vehicle data, in real-time, from a data acquisition device mounted inside a vehicle
6     when in close proximity to the data acquisition device, the portable wireless data transfer
7     and display device being associated with a driver of the vehicle, wherein the data
8     acquisition device is in communication with an engine control module of the vehicle and
9     automatically adapts to a detected type of communication protocol employed by the engine
10    control module,
11                 wherein the portable wireless data transfer and display device is configured to
12    receive an input of driver information and driver communications from the driver via the
13    user interface,
14                 wherein the portable wireless data transfer and display device is configured to
15    communicate, in real-time, the driver communications to a remote network device via a
16    long-range wireless network,
17                 wherein the portable wireless data transfer and display device is configured to
18    process into a trip schedule at least one of: the vehicle data, the driver information, and the
19    driver communications via the processor, and
20                 wherein the portable wireless data transfer and display device is further
21    configured to present the trip schedule and the driver communications to the driver via the
22    display.
23          44.    The Accused Products practice each limitation of claim 1 of the ’934 patent.
24
25
26
27
28
                                                    9
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.11 Page 11 of 135



1               45.       To the extent the preamble is construed to be limiting, Platform Science’s
2     Connected Vehicle Platform includes a “portable wireless data transfer and display device”
3     (see,       e.g.,       Platform           Science       Connected       Vehicle   Platform,   available   at
4     https://www.platformscience.com/platform (last visited April 21, 2020), attached as Ex.
5     10):
6
       I N - V E H I CLE D I SPLAY/TABLET
7
       Designed for the mobile worker, the tablet gives d r ivers an
8      easy-to-use, consume r-style interface to comp lete their dai ly
       workflow and comp li ance needs.
9
              Support for a range of approved devices
10
              Standard ized integrations and sing le sign on

11            Auto pair ing in or outside veh icles


12
13
14
15
16
                46.       The Accused Products include “a user interface [e.g., the In-Vehicle
17
      Display/Tablet touch screen],” as required by claim 1 of the ’934 patent. Platform Science
18
      apps allow the user (e.g., driver), via the In-Vehicle Display/Tablet user interface, to input
19
      information and select various on-screen options.
20
                47.       The Accused Products include “a display [e.g., the In-Vehicle Display/Tablet
21
      display],” as required by claim 1 of the ’934 patent.
22
                48.       The Accused Products include “a processor,” as required by claim 1 of the
23
      ’934 patent. The Platform Science In-Vehicle Display/Tablet is an “Android Tablet,”
24
      which has a processor. This component is depicted in the image below (Platform Science,
25
      Enterprise ELD Manual - 2018, https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-
26
      e053-0100007ff85b (last visited April 21, 2020), attached as Ex. 11):
27
28
                                                                          10
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.12 Page 12 of 135



1
2
3
4
5
6
7
8
9
10
11
12
13
14
            49.    The Accused Products include “a short-range wireless communication
15
      module [e.g., the Wi-Fi and Bluetooth transceivers in the In-Vehicle Display/Tablet]
16
      configured to wirelessly receive vehicle data [e.g., vehicle position], in real-time, from a
17
      data acquisition device mounted inside a vehicle [e.g., the Connected Vehicle Device
18
      (“CVD”)] when in close proximity to the data acquisition device, the portable wireless data
19
      transfer and display device being associated with a driver of the vehicle,” as required by
20
      claim 1 of the ’934 patent.
21
            50.    The In-Vehicle Display/Tablet is configured to wirelessly receive vehicle data
22
      from the CVD when in close proximity (e.g., the automatic pairing zone is 330 feet for Wi-
23
      Fi and 115 feet for Bluetooth), as depicted in the images below (Platform Science,
24
      Connected Vehicle Platform, https://www.platformscience.com/platform (last visited
25
      April 21, 2020), attached as Ex. 10):
26
27
28
                                                  11
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.13 Page 13 of 135



1
2
3
4
5
6
7
8
9
10
11
12
13
14
                                                                      CONNECTED VEHICLE DEVICE
15
                         0
                                       • Programmable
                                       Firmware w/ OTA                Tu rn your vehic le int o an loT hu b w ith t he con nected veh icle
                                0

16           4G/WiFi
                            0
                                                                      device. A ll devices on t he ve hicle can be un ifi ed on a sin gle
             (2 way).                    • GPS / Accelerometer
                                                                      da t a p lan and can commun icate wi t h each ot her via the device
17                                                                Wi-F i/BT/10 con nectivity. A lso p rovides opt ional camera
                                                                      support .
18
                                                                           Provides 4G con nectivity to t he ve hic le and mobi le
19                                                                         devices

20      1939 Raw•
       or Processed
                                           • Local Storage                 Support s d ual mode W i- Fi to rece ive, st o re, p rocess o r
                                                                           t ransmi t la rge da t a volumes
21                                                                         Connects to ve hicle bus and supports edge comp uting t o
                                                                           allow rea l- t ime mo ni toring of cri t ica l even t s and key
22                                                                         performance met rics

23
24             51.      The Connected Vehicle Device is mounted inside the vehicle, as depicted in

25    the     image       below     (Platform        Science,            Enterprise             ELD            Manual             -      2018,

26    https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-e053-0100007ff85b                                                              (last

27    visited April 21, 2020), attached as Ex. 11):

28
                                                                 12
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.14 Page 14 of 135



1
                                                                 ClJll)I
2
        Overview
3       ~-•·'·- .,,. ' , "~- ·1 ••- ,. ,,. : .! .-. ,,. ,, ..,. f') E
             , ,,,. "                                                ::) <:;:-;:,        ,:•,:.,
                                            ..
                                       .,, ,.,,.,       ..   .,•,-;,',       ,.,- ••. _'••   ,(,-_,f



4                                                  ::,••·;,




5                                                     ,,,    ..,,:·.·,.,
                                                                              '.'·:•·                  ::::;.•--.-, .,   .. ,_,,
6                                                :,,,_, !''                                            :,:;·•·','                  :., ••••A;

                                                                           ,,,     ;''"••'                l,:r,·                   .   ,,,(·.-::


7                                                                        · ••J,:•'•"·•.·1




8
9
10
11
12                    52.                        The In-Vehicle Display/Tablet is associated with a driver of the vehicle as, for
13    example, depicted in the image below (Platform Science, Enterprise ELD Manual - 2018,
14    https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-e053-0100007ff85b                                                                    (last
15    visited April 21, 2020), attached as Ex. 11):
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                                               13
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.15 Page 15 of 135



1
2                                                                                  V :. 'u         U
                                                                                         16:35
3                                                                                            PST


4
5
6
7                    CURRENT DRIVER

8                      SOlO
                      ORt\lER
                                I   Bob Carter
                                    Orivor 10: BC·bobcMtor

9
                                                             JOIN TEAM
10
11
12
13
                                                                            CRITICAL EVENT
14
15
16
17
            53.    The Platform Science Connected Vehicle Platform comprises a “data
18
      acquisition device [e.g., CVD]” that “is in communication with an engine control module
19
      of the vehicle,” as required by claim 1 of the ’934 patent.
20
            54.    The CVD “automatically adapts to a detected type of communication protocol
21
      employed by the engine control module,” as required by claim 1 of the ’934 patent. For
22
      example, the CVD is part of Platform Science’s “[o]ut-of-the-box solution” that allows it
23
      to communicate with different vehicles (Platform Science, Connected Vehicle Platform,
24
25
26
27
28
                                                              14
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.16 Page 16 of 135



1     https://www.platformscience.com/platform (last visited April 21, 2020), attached as Ex.
2     10):
3
4
5
6
7
8
9
10                           PLATFORM SC I ENCE EXPRESS

11                      Out-of-t he-box solution that offers core telemat ics

12                 funct ionality; includes applications for Compliance, Safety and
                                             Prod uct ivit y
13
14           55.    The CVD communicates with the engine control module using a vehicle bus
15    cable and adapter to connect with the vehicle diagnostic port.             The CVD detects
16    combination and/or signal levels implemented over the data bus via the the vehicle bus
17    adapter connected to the engine control module, and analyzes incoming data traffic and/or
18    queries the engine control module in order to determine the protocol used by the engine
19    control module.
20           56.    The Connected Vehicle Platform’s “portable wireless data transfer and
21    display device is configured to accept inputs of driver information [e.g., driver ID, login
22    information, duty status] and driver communications [e.g., instant messages to a fleet
23    manager] from a user via the user interface,” as required by claim 1 of the ’934 patent.
24    This is depicted in the images below (see Day in the Life of a Driver Video, supra):
25
26
27
28
                                                      15
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.17 Page 17 of 135



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22          57.   The Connected Vehicle Platform’s “portable wireless data transfer and
23    display device is configured to communicate, in real-time, the driver communications to a
24    remote network device via a long-range wireless network,” as required by claim 1 of the
25    ’934 patent. For example, the In-Vehicle Display/Tablet is configured to communicate,
26    via the All-In-One Antenna, instant messages to a fleet manager network device via a 4G
27
28
                                                 16
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.18 Page 18 of 135



1     LTE network, as depicted in the images below (see Day in the Life of a Driver Video,
2     supra):
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              17
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.19 Page 19 of 135



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26          58.    The Connected Vehicle Platform’s “portable wireless data transfer and

27    display device is configured to process into a trip schedule at least … the vehicle data [e.g.,

28    vehicle location] via the processor,” as required by claim 1 of the ’934 patent. For example,

                                                    18
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.20 Page 20 of 135



1     the In-Vehicle Display/Tablet will process into a trip schedule a vehicle’s current location
2     to generate an estimated time of arrival (ETA) at a destination, a trip route, and a trip map,
3     as depicted in the images below (see Day in the Life of a Driver Video, supra):
4
5                                                                      CA STATE
                                                                       08:00
                                                                                     30 MIN DOT
                                                                                       51:18
                                                                                                    0     HOSSTATUS
                                                                                                          ON DUTY
               PRE-ASSIGNMENTS            ACTIVE ASSIGNMENTS                                            c.., UPDATE FUEL
6                                                                                                       _. LEVELS


                   WORK ASSIGNMENT                     14150 Pra irie Corners Rd, Om.iha NB 68137
7                                                 FLEET LOT (EAST LOT/NOT MAIN TERM)
               P26078G09-127
8                                             TASKS    STOP DETAI LS              LOCAT ION         COMMODITIES
                SAINT ANTHONY
                GENERAL HOSPITAL
9
                                              PREPARED AND PRESERVED FOODS - PROCESSED
                 ARRIVED             C,
10
                COMPLETED                     COMPARTMENT NUMBER
11              UNLOADING            0

12                                            LOAD/UNLOAD     ETHOD

13               PREVIEW ROUTE       ~        HAZMAT_UNITED_NATIONS_NUMBER

14               NAVIGATE            A

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        19
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.21 Page 21 of 135



1
2                                                                                           CA STATE         30 MIN DOT            . . HOSSTATUS
                                                                                             08:00              51:18              . . ON DUTY
3
                   1428<42-SECURITY TRUCK PARK INC
                   #960                                                            Lnt: 33.42966, Long -112.12403                          DELI V ERY
4                  :5002 W DURANGO ST. PHOIENIX. AZ. 85009-63.illlSt

               ROUTE                                    DESTINATION                                    DIRECTIONS
                                                                                                        U . b rT'a

5
                                                                                                                     E Pima St

6                                                                                                       33 .I ml


                                                                                                                     AZ • BS
7                                                                                                       l0.2ml


8                                                                                                                    Papago Fwy.

                                                                                                        2 .1ml

9                                                                                                                    Arlzonn V•fi>rans
                                                                                                                     M<1morlnl Hwy

10                     OISTANCF                                    TAAVFL TfMF

                            359.5 m,                                    6h40m                                                  18:43 PDT
11
                                                                                 Ji.   NAVIGATOHE

12
13
14
            59.    The Connected Vehicle Platform’s “wireless data transfer and display device
15
      is further configured to present the trip schedule and the driver communications to the
16
      driver via the display,” as required by claim 1 of the ’934 patent.
17
            60.    For example, the In-Vehicle Display/Tablet can present the trip schedule on
18
      its display, as depicted in the image below (see Day in the Life of a Driver Video, supra):
19
20
21
22
23
24
25
26
27
28
                                                                           20
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.22 Page 22 of 135



1
2                                                                           CASTATl       30 Ml'"I DOT             HOS STATUS
                                                                            08:00          51:18                   ON DUTY
3
4
                PRE·ASSIGNMEhTS       ACTIVI
                                                                                                                        '
                    ST003913282214
5
                                                                                                         POT
6
                                           Appoen             End                                 POl

7                                              T

8
                                                                                                          MARI< C Off Pll Tl

9
10                                        Task ,12 • Pickup l.olldcd Trailing Uni~                                             Q   I
                                                                                 -                                                 I



11
                                          Task ,13 • Depart from Stop                                                          O   I


12
13
14
            61.       The In-Vehicle Display/Tablet can also present the driver communications on
15
      its display, as depicted in the image below (see Day in the Life of a Driver Video, supra):
16
17                                                  CA1,U.U
                                                    DB :00
                                                               )OliMNOOT
                                                                51 :18
                MESSAGING
18
19
20
21
22
23              e ~-· ....
                V
                             ffPI .                                           l>
                                                                               ,.,.._ ,




24
25
26          62.       Each claim in the ’934 patent recites an independent invention. Neither claim

27    1, described above, nor any other individual claim is representative of all claims in the ’934

28    patent.
                                                                    21
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.23 Page 23 of 135



1           63.    Platform Science was aware of the ’934 patent since approximately the date
2     of its issuance on February 16, 2016. Numerous former employees of Omnitracs who had
3     knowledge of Omnitracs’ and XRS’s patented technology and patents, including the ’934
4     patent, now work at Platform Science in a wide variety of roles across the company. See
5     supra, paragraphs 3-5. These employees were aware of Omnitracs’ and XRS’s patented
6     technology and patents, including the ’934 patent, when Platform Science was developing
7     the Accused Products.
8           64.    Platform Science has further been aware of the ’934 patent since at least the
9     filing date of this Complaint.
10          65.    Platform Science actively induced and is actively inducing infringement of at
11    least claim 1 of the ’934 patent, in violation of 35 U.S.C. § 271(b).
12          66.    Platform Science’s customers and end-users of the Accused Products directly
13    infringe claim 1 of the ’934 patent, at least by using the Accused Products, as described
14    above in Paragraphs 42-61.
15          67.    Platform Science knowingly induces infringement of at least claim 1 of the
16    ’934 patent by customers and end-users of the Accused Products with specific intent to
17    induce infringement, and/or with willful blindness to the possibility that its acts induce
18    infringement, through activities relating to selling, marketing, advertising, promotion,
19    support, and distribution of the Accused Products in the United States.
20          68.    Platform Science instructs customers and end users, at least through its
21    marketing, promotional, and instructional materials, to use the infringing Accused
22    Products, as described in detail above in Paragraphs 42-61.
23
24
25
26
27
28
                                                   22
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.24 Page 24 of 135



1                 69.             For example, Platform Science publicly shares a “Quick Installation Guide”
2     to instruct customers on how to install the Accused Products, explaining “[b]efore hitting
3     the road with the PS ELD application, confirm these quick reference steps to ensure your
4     hardware is setup and ready to go” (Platform Science, Enterprise ELD Manual - 2018,
5     supra, attached as Ex. 11):
6
7
8      Overview
       Before t1iil 1ng the road with the PS ELD applicat ion
9      conlirn·, ft1ese quick reference steps to ensure you1
       hardware 1s se!L;p and ready to go


10
                                 Connected Veh:c1e
11                               Device (CVD) 1nstalted             o:Jcpio, run hem the

                                 bet11r',d !he    cen'e'- le!1      o,ogrios•,c po•! up 't'.e .A. -p111or

12                               ove rhead comportment

                                 w,th approved onterrio
                                                                    arid :J1rec 11v r.10 n,e CVD



                                 opt,on1

13
14                               Tu~let   1•1   LlOCk.,ng crad le

                                 cor·,r'ec~ec to cvo , ,o
                                                                    ce'u1,eC! 1nst1.__,c11or·,s soec; 1,c
15                                                                  t:i ·,·our ri'cke1n,o:Je1 cor·toct

                                                                    vour ded, ,:::Gted supporT


16                                                                  re;.xesentci ,.,e




17
18
                  70.             Platform Science advertises and instructs third parties on how to use the In-
19
      Vehicle Display/Tablet to communicate, via the All-In-One Antenna, instant messages to
20
      a fleet manager network device via a 4G LTE network, as depicted in the images below
21
      (see Day in the Life of a Driver Video, supra; Platform Science Connected Vehicle
22
      Platform, available at https://www.platformscience.com/platform (last visited April 21,
23
      2020), attached as Ex. 10):
24
25
26
27
28
                                                                                            23
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.25 Page 25 of 135



1
2
      ~   ATFORM SCIENCE

3
4
5
6
7
8
9
10
11
12
13
14
                            ENTERPRISE loT CONNECTIVITY
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             24
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.26 Page 26 of 135



1
2
3
4
5
6
7
8
9
10
11          71.       Platform Science further advertises and instructs that the In-Vehicle
12    Display/Tablet can be used to process into a trip schedule a vehicle’s current location to
13    generate an estimated time of arrival (ETA) at a destination, a trip route, and a trip map, as
14    depicted in the images below (see Day in the Life of a Driver Video, supra):
15
16
                                                                         CA STATE
                                                                         08:00
                                                                                        30 MIN DOT
                                                                                         51:18
                                                                                                      0     HOSSTATUS
                                                                                                            ON DUTY
               PRE-ASSIGNMENTS              ACTIVE ASSIGNMENTS                                            a, UPDATE FUEL
17                                                                                                        _. LEVELS


                      WORK ASSIGNMENT                    14150 Prairie Corners Rd, Om.:ihJ NB 68137
18                                                  FLEET LOT (EAST LOT/NOT MAIN TERM)
               P26078G09-127
19                SAINT ANTHONY                 TASKS    STOP DETAI LS              LOCAT IO N        COMMODITIES
                  GENERAL HOSPITAL
20
                                                PREPARED AND PRESERVED FOODS - PROCESSED
                   ARRIVED              0
21
                  COMPLETED                     COMPARTMENT NUMBER
22                UNLOADING             0

23             C        E -'                    LOAD/UNLOAD     ETHOD
                  4:13 CST 10/15/2019

24                 PREVIEW ROUTE        ~       HAZMAT_UNITED_NATIONS_NUMBER

25                 NAVIGATE             A

26
27
28
                                                          25
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.27 Page 27 of 135



1
2                                                                                            CA STATE         30 MIN DOT            . . HOSSTATUS
                                                                                              08:00              51:18              . . ON DUTY
3
                    1428<42-SECURITY TRUCK PARK INC
                    #960                                                            Lnt: 33.42966, Long -112.12403                          DELI V ERY
4                   :5002 W DURANGO ST. PHOIENIX. AZ. 85009-63.illlSt

                ROUTE                                    DESTINATION                                    DIRECTIONS
                                                                                                         U . b rT'a

5
                                                                                                                      E Pima St

6                                                                                                        33 .I ml


                                                                                                                      AZ • BS
7                                                                                                        l0.2ml


8                                                                                                                     Papago Fwy.

                                                                                                         2 .1ml

9                                                                                                                     Arlzonn V•fi>rans
                                                                                                                      M<1morlnl Hwy

10                      OISTANCF                                    TAAVFL TfMF

                             359.5 m,                                    6h40m                                                  18:43 PDT
11
                                                                                  Ji.   NAVIGATOHE

12
13
14
            72.     Platform Science also posts videos on video-sharing websites, such as
15
      YouTube.com, that instruct third parties on how to use the Accused Products. (See, e.g.,
16
      Day in the Life of a Driver Video, supra). These videos explain, inter alia, how drivers
17
      can input information and messages via the user interface and send that information, in
18
      real-time, to fleet managers. (Id.)
19
            73.     Further, Platform Science markets the Accused Products for third-party
20
      customers and installs said Accused Products for those customers with the specific intent
21
      to induce infringement. For example, Platform Science produces “Customer Spotlights”
22
      on its YouTube page highlighting infringing uses of the Accused Products by third-party
23
      customers, and encouraging additional infringing uses by those customers and other
24
      potential customers. (See Platform Science Customer Spotlight: Velocity Truck Rental
25
      and Leasing, https://www.youtube.com/watch?v=yyPSw8vNdac (last visited April 21,
26
      2020)).
27
28
                                                                            26
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.28 Page 28 of 135



1           74.   In addition to marketing the Accused Products for use in an infringing manner,
2     Platform Science also provides customer service to purchasers of the Accused Products
3     that directs and encourages customers of the Accused Products to use the Accused Products
4     in an infringing manner. For example, Platform Science provides an installation program
5     with an “intuitive, step-by-step wizard” that enables use of the Accused Products in an
6     infringing manner, as depicted in the image below (Platform Science, Fleet Management
7     Apps, https://www.platformscience.com/application-suite (last visited April 21, 2020),
8     attached as Ex. 12):
9
10
11
12
13
14
15
16
17
18
                                l t l STALLA Tl Ol ,l & ROLLOUT
19
                                Inst a ller mobi le sof t ware w ith intu it ive,
20                              step- by-st ep w izard, increased q ua lity
21                              and back office visib il it y

22                                 • Digita lly verified inst alls
23                                 • Re al-t ime ro llout dashboa rd

24                                 • Inst a ller t rac king/scor ing

25
26          75.   Further, Platform Science invites customers to “[c]ontact us today to
27    configure your suite of platform, 3rd party and internal applications,” and explains that
28    “[w]e’re committed to customer success that extends to all aspects of the customer journey
                                                27
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.29 Page 29 of 135



1     with Platform Science,” and offers to “work together” with customers (id.; Platform
2     Science, Contact Us, https://www.platformscience.com/contact-us (last visited April 21,
3     2020), attached as Ex. 13):
4
                                 PLANN ING FUTURE TECH NOLOGY FOR YOUR FLEET?
5
         Cont act us t od ay t o configure yo ur su it e of pla tfo rm, 3 rd pa rty a nd int erna l a p plica tions t oday.
6
7                                                         CONTACT US


8
9
10           Contact Us
11
             We're comm it t ed to customer success that extends to al l aspects of t he
12
             customer journey with Platform Science. And, we are passionate about the
13           transportation industry, to work w ith custome rs and partners in bringing
14           innovations to t he industry. Connect with us here and let us know how
15           we can work together.

16
17           76.      Platform Science has sales and technical support staff that assist Platform

18    Science’s customers and end users and provide instructions for the use of the Accused

19    Products in an infringing manner in the United States.

20           77.      Platform Science provides its customers and end users with additional

21    instructions that direct the customers and end users to use the Accused Products in an

22    infringing manner.           Such instructions include, for example, data sheets, technical

23    specifications, customer support services, product sheets, and technical support services.

24           78.      Platform Science contributed and is contributing to infringement of at least

25    claim 1 of the ’934 patent, in violation of 35 U.S.C. § 271(c).

26           79.      Platform Science’s customers and end-users of the Accused Products directly

27    infringe claim 1 of the ’934 patent, at least by using the Accused Products, as described in
      detail above in Paragraphs 42-61.
28
                                                                28
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.30 Page 30 of 135



1           80.    Platform Science contributes to infringement of the ’934 patent by offering to
2     sell, selling, and importing into the United States the Accused Products and components
3     thereof, including, for example, the In-Vehicle Display/Tablet and associated software
4     applications and firmware, the CVD, and the All-In-One Antenna. Such components are
5     substantial, material parts of the claimed inventions of the ’934 patent and have no
6     substantial non-infringing use.
7           81.    The In-Vehicle Display/Tablet and associated software applications and
8     firmware supplied by Platform Science, the CVD, and the All-In-One Antenna, are
9     especially made and especially adapted for use in infringing the ’934 Patent and are not
10    staple articles or commodities of commerce suitable for substantial non-infringing use.
11          82.    Platform Science’s infringement of the ’934 patent is without license or other
12    authorization.
13          83.    Because Platform Science had knowledge of the ’934 patent and proceeded to
14    knowingly directly and indirectly infringe, Platform Science’s infringement has been and
15    continues to be willful.
16          84.    Platform Science’s continued infringement of the ’934 patent has damaged
17    and will continue to damage Plaintiffs.
18          85.    Unless and until enjoined by this Court, Platform Science will continue to
19    directly infringe as well as induce and contribute to infringement of the ’934 patent.
20    Platform Science’s infringing acts are causing and will continue to cause at least Plaintiffs
21    irreparable harm, for which there is no adequate remedy at law. Under 35 U.S.C. § 283,
22    Plaintiffs are entitled to a permanent injunction against further infringement.
23          86.    This case is exceptional, entitling Plaintiffs to an award of attorneys’ fees and
24    costs incurred in prosecuting this action under 35 U.S.C. § 285.
25                                SECOND CAUSE OF ACTION
26                     Infringement of the ’365 Patent by Platform Science
27          87.    Plaintiffs reallege and incorporate each of the allegations in Paragraphs 1-86
28    above as though fully set forth herein.
                                                   29
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.31 Page 31 of 135



1           88.      Platform Science’s products and/or services that infringe the ’365 patent
2     include, but are not limited to, the Accused Products and use thereof.
3           89.      Platform Science makes, uses, sells, offers for sale, and/or imports the
4     Accused Products and components thereof in the United States.
5           90.      Platform Science directly infringes—literally and/or under the doctrine of
6     equivalents—at least claim 1 of the ’365 patent, at least by using its Accused Products and
7     components thereof in the United States.
8           91.      For example, claim 1 of the ’365 patent recites:
9                    1. A method of monitoring, comprising:
10                   receiving position information related to a notification point;
11                   determining a position of a mobile client by said mobile client;
12                   comparing said position with an area encompassing said notification point;
13                   transmitting a message in response to said position being within said area
14    encompassing said notification point; and
15                   setting a state of an entrance flag by said client to a value representing that
16    said entrance flag is set in response to said position being within said area encompassing
17    said notification point.
18          92.      Platform Science, at least by using the Accused Products, performs each step
19    of claim 1.
20          93.      To the extent the preamble is construed to be limiting, Platform Science, at
21    least by using the Accused Products, performs the requirements of the preamble. For
22    example, the Platform Science Connected Vehicle Platform helps “[m]onitor assets and
23    drivers with real-time communication, two-way messaging, and location tracking,” as
24    depicted      in   the   image   below   (Platform    Science     Fleet   Management   Apps,
25    https://www.platformscience.com/application-suite (last visited April 21, 2020), attached
26    as Ex. 12):
27
28
                                                     30
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.32 Page 32 of 135



1
2
3

                        ---   -- -- -
                                    -                                                          ----·
4
5                      ~--- --- ----
                      -~  ·---
                      COMMUIJICATIOII &               CERTIFIED ELD
                                                                                                 --
                                                                                           DRIVER SAFETY &
                                                                                                           ----
                                                                                                           __.

6                      Elf11ATICS                                                          PERFORnAI Cf

                      Monitor asse s and drivers      Comply wi h regul<'ltory             Proactively manage driver
7                     w,th real-t,me commun,cation,   mandates for electronic logs,        safety and performance with
                      two-w<'ly messaging, and        driver hours, su1 e time             re<'ll-time driver behavior
8                     locat ion tr<'lck1ng            tracking, and fuel tax .             mon1tor1ng

                                                           Activity & St<'lte t ime
9                           Dnver messagmg/ch<'lt
                                                           tr<'lcklng
                                                                                                Critical event reporting

                            Asset tracking                                                      Driver performance

10                          Vehicle disable
                                                           IFT A st<'lte t<'IX reporting        monitoring

                                                           Contextual UDT                       Collision m1t1g<'lt1on
11                                                         management


12
            94.    Platform Science, at least when using its Connected Vehicle Platform,
13
      performs the step of “receiving position information related to a notification point,” as
14
      required by claim 1 of the ’365 patent. For example, the In-Vehicle Display/Tablet
15
      receives position information related to a notification point, such as a trip destination. A
16
      driver can preview a trip destination in the Platform Science workflow application. This
17
      is depicted in the images below (MarketWaves18 Demo: Platform Science,
18
      https://youtu.be/VP2Y3mEzbyI (last visited April 21, 2020)):
19
20
21
22
23
24
25
26
27
28
                                                                    31
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.33 Page 33 of 135



1
                                               DD·ddemo4
                                                                                II         10Mlnul•S ...

                                                                                             04:48
                                                                                                                   30 MIN DOT

                                                                                                                    06:48
                                                                                                                                      0
                                                                                                                                      I-IOI
                                                                                                                                                  ON DUTY
                                                                                                                                                TIil' YO CHAHQ!
                                                                                                                                                                  14:25
                                                                                                                                                                   CST
2
             SHOPKO OMAHA DC
3            10808 S 132ND ST. OMAHA . NE. 68138
                                                                                        Lat: 41.15385, Long : -96.11955                         LOAD ORIGIN

        ROUTE                                                                       DESTINATION
4
5        Cheyenn •

         Denver
6
           1.,L    00
7
8       lbuquerque
             •
9
10
                  ll l~ I MKI                                    IIUIVI· I   IIMI

11                          651 91111                                    16 h 33 m                                               0 659CS T

12
                                                           CLOSE:                   •    NAVIC,Alr Mf

13
14
                                                                                                                                              Q l~I v 8b\ ll

15                                                                              In 10 Mlnule S _ ml           JDMINOOT    0       ON OUTY           14:24
                                                    DD •ddemo4                  l!!I 04:49 1!!11               06:49      1101   TAP TOCHAHU.        CST

16                PRE-ASSIGNMENTS              ACTIV E


17                        WORK ASS I GNMf'NT

                     D2830053UO-0
                                                   LOAD ORIGIN I SHOPKO OMAHA DC
                                                   10808 S 132ND ST. OMAHA . NE, 68138
                                                                                                               l!E!EI             A   NAVIGATE ME



18
19
                                                    Task #1 - Load Trailing Unit                                                                   0
20
                                                     Pickup Trailer #                                  364953
21                SHOPKO #571
                                                     License#
                       Arrival At Stop
22                                                   Trailer needs maintenance?                            Q vos          Q No
                       Completed Stop

23                 ( UR Rf "-ll, TA

                                                     Dropped Empty Trailer #

24                SHOPKO tW49                        License#
25
            95.            Platform Science, at least when using its Connected Vehicle Platform,
26
      performs the step of “determining a position of a mobile client by said mobile client,” as
27
      required by claim 1 of the ’365 patent. For example, the CVD determines a position of the
28
                                                                              32
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.34 Page 34 of 135



1     mobile client using a GPS (global positioning system), as shown in the image below
2     (Platform                                   Science                                     Connected                          Vehicle                           Platform,
3     https://www.platformscience.com/platform (last visited April 21, 2020), attached as Ex.
4     10):
5                                                                                                       COl ltlE CTED VEHIC LE DEV I CE

                                              .
                                     0
                                                                 · Prograrnrnable
                                                                 FJ•mw r<' w/ OTA                       Turn your vehicle int o an loT hub wi t h the connected vehicle
6                                         •                                                             device. All devices on the vehicle can be unified on a single
                   4G/WiF
                   (2 way).                                        ~           c   c:el rom h--.r
                                                                                                        data plan and can commun icate wi h each other via the device
7                                                                                                       Wi-Fi/BT /10 connectivity. Also provides optional camera
                                                                                                        support.
8
                                                                                                             Provides 4G connectivi t y to the vehicle and mobile
9                                                                                                            devices

                                                                                                             Supports dual mode Wi-Fl to receive, store, process or
10       1         R~w,                                              • LOCDI   s oragc:-
        or ProcosSGd                                                                                         t ransmit large data volumes

11                                                                                                           Connec ts to vehicle bus and supports edge computing to
                                                                                                             allow real-time monitoring of critica l events and key
12                                                                                                           performance metrics


13
                   96.        The position of the mobile client determined by the CVD is displayed on the
14
      In-Vehicle Display/Tablet, as depicted in the images below (MarketWaves18 Demo:
15
      Platform Science, https://youtu.be/VP2Y3mEzbyI (last visited April 21, 2020)):
16
17                                                            OD ·dd emo4
                                                                                                       11    10 Mlnule S _

                                                                                                               04:48
                                                                                                                                  JOM INOOT
                                                                                                                                   06:48
                                                                                                                                                 0
                                                                                                                                                 HOii
                                                                                                                                                         ON DUTY
                                                                                                                                                        '"TOCKt.HGI:
                                                                                                                                                                       14:25
                                                                                                                                                                        CST

18      Q_       To OMAHA, 10808 S 132ND ST


19                   >-




                                                                                                                                                                       J
                     QI
                                                                                    ,:,
                                                                                    rtl
                    0                                                               0
20                   0        Redbud Ln                                            a:
                    0
                    ce                                                             .
                                                                                   ~

                                                                                   rtl
21                                                                                 Q.

                                                          0
                                                           ...
                              c,:J    Highview Ln
22                            0,
                              -<
                                                           QI
                                                          ,:,
                               0

             vi
                               C      Lakewood Ln         ...
                                                          ",ii

23
                                                                                                                                                                       0
                                                           QI
              >.
                                :0
                                 0.                       z
              QI                              Oak Ln      iii                            1~                                                                   ~
             0
24           0
             0
                                          Bushong Rd                                                                                                       ~



25
             z                             N Riverside Dr                                     ~         A                                               :!
                                                                                                ',t.
                                                         Beverly Dr
                                      lfeau,
26                                          er~
                                                   ooa
                     ...                                 Dr
                                      ~
                                                                                                                                                             ,(I
             ..,    0                                                                                                                                         ~-
27           VI     ~
                     QI                                                                                                                                        ~~
28
                                                                                                       33
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.35 Page 35 of 135



1                                                                                                                            01:1 .. H~ ll

               ( )    A                                             11   10 Mlnu!o S -    rm     JOMINOOT
                                                                                                            0       ON DUTY        14:25
2                                         DD-dd11m04                       04:48          11!1    06:48
                                                                                                            ''°'
                                                                                                                   TAJIITOOU-HQI    CST


       ~                                                                                                                           <,
                0.7 mi                                     ~   2a
3
                 State Highway 26        ~~
4      1.8ml


5      1'      TX-121

6      2.8ml


7
       ~
                                                 f   .!)
               TX-121

8      3.0ml                                                                                          Ruth W II St

9
        1'     Purple Heart Trl/Stemmons Fwy E
               I·3SE/US•77                                                               hW II
10
       16 ,,, 36 111111     652.6 1111   07:02 1 1,\
11
12                        END TRIP

13
                97.       Platform Science, at least when using its Connected Vehicle Platform,
14
      performs the step of “comparing said position with an area encompassing said notification
15
      point,” as required by claim 1 of the ’365 patent. For example, Platform Science’s
16
      Connected Vehicle Platform compares the mobile client’s position with an area
17
      encompassing the trip destination in order to determine remaining trip time, miles
18
      remaining, and ETA (estimated time of arrival). This is depicted in the image below
19
      (MarketWaves18 Demo: Platform Science, available at https://youtu.be/VP2Y3mEzbyI
20
      (last visited April 21, 2020)):
21
22
23
24
25
26
27
28
                                                                    34
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.36 Page 36 of 135



1              ( )
                      A                   OO -ddemo4
                                                        II   lO Mln utaS _

                                                               04:48
                                                                             lffl
                                                                             l!I
                                                                                    30M IN DOT

                                                                                     06:48
                                                                                                 0
                                                                                                 "°'
                                                                                                        ONDUTY

                                                                                                       T~TOCJWIIII
                                                                                                                     14:25
                                                                                                                     CST
2
3      ~
                 0.7 mi
                 State Highway 26                                                                                    0
4
5
       1.8ml



       l'      TX-121
                                                                                                                     0
       2.8ml
6
7      ~       TX-12 1


8      3.0ml                                                                              Ruth Wall St

9       ('     Purple Heart Trl/Stemmons Fwy E
               1·3SE/US·77
10
       16 1.. 36 r11111     652.6 1111   07:02 1 IA
11
                          END TRIP
12
13
                98.       Further, for example, the Connected Vehicle Platform compares the mobile
14
      client’s position with an area encompassing a destination so that, if the mobile client is
15
      sufficiently close to the trip destination, the navigation application prepares a trip summary
16
      which is displayed on the In-Vehicle Tablet/Display, as shown in the image below
17
18
19
20
21
22
23
24
25
26
27
28
                                                       35
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.37 Page 37 of 135



1     (Platform                   Science,    Day          in   the    Life                  of                 a          Driver,                      available   at
2     https://www.youtube.com/watch?v=haXZ_L-wlAM (last visited April 21, 2020)):
3
4                                                                                       CA STATE
                                                                                        08:00
                                                                                                                   30 MIN COT
                                                                                                                        51:18
                                                                                                                                             0     HOS :STATUS
                                                                                                                                                   ON DUTY
5
                              N/\VIC, /\TION r,1 JMM/\RY

6             f ?< ) ~   t   T~                                        U\I I< "     '--.IA I'--.

                             OlliSllNATION                             ORIOINAl. AOVUI Pl.AN
7                                                                          ·-     ..... ··•·•·   ~, ··,.    ,. ,.,..,           ,_, ',,...   ~·
8
                                                                       Mil •S TitAVSl.111)


9                                                                                   23 .B m,                                         0       hr   29   m,n



10
                                                                                    12:52
11                                                                                                 J•f >T




12
13
14
15
16
            99.               Platform Science, at least when using its Connected Vehicle Platform,
17
      performs the step of “transmitting a message in response to said position being within said
18
      area encompassing said notification point.”                                 For example, the Connected Vehicle
19
      Platform’s navigation application prepares a trip summary which is displayed to the driver
20
      and transmitted in a message (e.g., to a fleet manager) in response to the mobile client’s
21
      position being within a certain area encompassing the trip destination, shown below (id.;
22
      Platform Science Customer Spotlight: Velocity Truck Rental and Leasing, available at
23
      https://youtu.be/yyPSw8vNdac (last visited April 21, 2020)):
24
25
26
27
28
                                                                      36
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.38 Page 38 of 135



1
2                                                                                                               CA STATE                      30MIN OOT                        HOS STATUS
                                                                                                                 08:00                         S1:18                           ON DUTY
3
                                        N/\VIC,/\ TION r,1 JMM/\RY

4                Ji'()l!l ..                                                                 tJI.JI<    k ~TAT~

                                      OIISTINATION                                           ORIQINAL ROUTa PLAN

5                                                                                                  ,_   .....   •'·   .,   .. f   •·,.   ,.     ••   f•1.   •,I .   I~   ~•




6                                                                                            MJLCS TIIAVSlllO                                        T•ftOUaATiiOM

                                                                                                            23 .8          ,n,                                  0        hr   29   m,n
7
8                                                                                            f'H0TU•4•                                               •-•~no
                                                                                                           12:52              l'i>T                   Q 48 rnpt,
9
10
11
12
13
14
15
16             PLATFORM



17
             I'.,,         ,.,


18                                                                    0

19
                                                                                                                                                              Q
20                   f   •,,,cr,.-•o'q•'"'
                                                                          l,_   IOllA
                                                                       c.a,.u"ou
21                       \,.,,, ,.1 l ,~ni,




22
                         '••r•·, .... ,,.,..,,.,
                          ,, •r• ,.~,.,,,,
                                                                        LA ,IO~L•
                                                                      CRO    no.-.o
                                                                                               0
                                                                                                MOD( l
                                                                                                        ·-
               a ., .,,,.,., ....•                                   Go    gl           pJCJaGr~ 11.a.O•

23
24
                                                                                                                                                            """"'
25                                                                    A""I 10 "' f~Ul"'IP'




26
27
28
                                                                                        37
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.39 Page 39 of 135



1           100. Platform Science, at least when using its Connected Vehicle Platform,
2     performs the step of “setting a state of an entrance flag by said client to a value representing
3     that said entrance flag is set in response to said position being within said area
4     encompassing said notification point,” as required by claim 1 of the ’365 patent. For
5     example, the Connected Vehicle Platform sets a state of an entrance flag by the client to a
6     value representing that the entrance flag is set, and that indicates that the navigation
7     application should prepare a trip summary in response to the mobile client’s position being
8     within an area encompassing the destination, as depicted in paragraph 99, supra.
9           101. Each claim in the ’365 patent recites an independent invention. Neither claim
10    1, described above, nor any other individual claim is representative of all claims in the ’365
11    patent.
12          102. Platform Science was aware of the ’365 patent since approximately the date
13    of Platform Science’s founding. Numerous former employees of Omnitracs who had
14    knowledge of Omnitracs’s and XRS’s patented technology and patents now work at
15    Platform Science in a wide variety of roles across the company. See supra, paragraphs 3-
16    5. These employees were aware of Omnitracs’s and XRS’s patented technology and
17    patents, including the ’365 patent, when Platform Science was developing the Accused
18    Products.
19          103. Platform Science has further been aware of the ’365 patent since at least the
20    filing date of this Complaint.
21          104. Platform Science actively induced and is actively inducing others to infringe
22    at least claim 1 of the ’365 patent, in violation of 35 U.S.C. § 271(b).
23          105. Platform Science’s customers and end-users of the Accused Products directly
24    infringe at least claim 1 of the ’365 patent, at least by using the Accused Products, as
25    described above in Paragraphs 90-100.
26          106. Platform Science knowingly induces infringement of at least claim 1 of the
27    ’365 patent by customers and end-users of the Accused Products with specific intent to
28    induce infringement, and/or with willful blindness to the possibility that its acts induce
                                                    38
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.40 Page 40 of 135



1     infringement, through activities relating to selling, marketing, advertising, promotion,
2     support, and distribution of the Accused Products in the United States.
3           107. Platform Science markets the Accused Products for use in an infringing
4     manner. For example, Platform Science advertises and instructs that the Connected
5     Vehicle Platform’s navigation application prepares a trip summary in response to the
6     mobile client’s position being within a certain area encompassing the trip destination. This
7     is depicted in the image below (id.):
8
9                                                                              CA STATE
                                                                               08 :00
                                                                                               30MIN DOT
                                                                                                    51 :18
                                                                                                                  0      HOSSTATUS
                                                                                                                         ON DUTY

10                               N/\VIC,/\ T IO N r,1 JMM/\RY

                fl(   )l J   l   ~


11                               oaSTINATION                     OAIOINAL ROUTa PLAN

                                                                     ·.-   .......... , ....... .
                                                                                       •·,

12
                                                                 MJLCS TIIAVSlllO                     ,.. .,.OUaATIOM
13                                                                          23 .8   ,n,                       0   h r   29   m,n

14
                                                                 f'N'O TU•4•                          •-•~no
15                                                                          12:52    l'i>T             Q 48 rnpt,
16
17
18
19
20
21          108. Further, Platform Science advertises and instructs that the Accused Products
22    compare the mobile client’s position with an area encompassing the trip destination in order
23    to determine remaining trip time, miles remaining, and ETA (estimated time of arrival)
24    (MarketWaves18 Demo: Platform Science, available at https://youtu.be/VP2Y3mEzbyI
25    (last visited April 21, 2020)):
26
27
28
                                                                39
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.41 Page 41 of 135



1
2               ( )
                      A                    OO -ddemo4
                                                        11   lO Mln utaS _
                                                               04:48
                                                                             lffl
                                                                             l!!I
                                                                                    30 MIN DOT

                                                                                     06:48
                                                                                                 0
                                                                                                 UOI
                                                                                                        ONDUTY

                                                                                                       •~TOCJWICII
                                                                                                                     14:25
                                                                                                                     CS T


3
4
       ~
                 0.7 mi
                 State Highway 26                                                                                    0
5
       1.8ml



       l'       TX-121
                                                                                                                     0
6      2.8 ml

7
       ~        TX·12 1
8
       3.0ml                                                                              Ruth Wall St
9
        ('      Purple Heart Trl/Ste~mons Fwy E
                1·3SE/US·77
10
11     16 1.. 36 111111    652.6 11)1     07:02 1 Ill

12                        END TRIP
13
14
                 109. Platform Science further instructs customers and end users, at least through
15
      its marketing, promotional, and instructional materials, to use the claimed system and
16
      perform the claimed methods, as described in detail above in Paragraphs 90-100.
17
                 110. Platform Science also posts videos on video-sharing websites, such as
18
      YouTube.com, that show how to use the Accused Products in an infringing manner. (See,
19
      e.g., Day in the Life of a Driver Video, supra).
20
                 111. Further, Platform Science markets the Accused Products for third-party
21
      customers and installs said Accused Products for those customers with the specific intent
22
      to induce infringement. For example, Platform Science produces “Customer Spotlights”
23
      on its YouTube page highlighting infringing uses of the Accused Products by third-party
24
      customers, and encouraging additional infringing uses by those customers and other
25
      potential customers. (See Platform Science Customer Spotlight: Velocity Truck Rental
26
      and Leasing, https://www.youtube.com/watch?v=yyPSw8vNdac (last visited April 21,
27
      2020)).
28
                                                        40
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.42 Page 42 of 135



1           112. In addition to marketing the Accused Products for use in an infringing manner,
2     Platform Science also provides customer service to purchasers of the Accused Products
3     that directs and encourages customers of the Accused Products to use the Accused Products
4     in an infringing manner. For example, Platform Science provides an installation program
5     with an “intuitive, step-by-step wizard” that enables use of the Accused Products in an
6     infringing manner, as depicted in the image below (Platform Science, Fleet Management
7     Apps, https://www.platformscience.com/application-suite (last visited April 21, 2020),
8     attached as Ex. 12):
9
10
11
12
13
14
15
16
17
18
                                l t l STALLA Tl Ol ,l & ROLLOUT
19
                                Inst a ller mobi le sof t ware w ith intu it ive,
20                              step- by-st ep w izard, increased q ua lity
21                              and back office visib il it y

22                                 • Digita lly verified inst alls
23                                 • Re al-t ime ro llout dashboa rd

24                                 • Inst a ller t rac king/scor ing

25
26          113. Further, Platform Science invites customers to “[c]ontact us today to
27    configure your suite of platform, 3rd party and internal applications,” and explains that
28    “[w]e’re committed to customer success that extends to all aspects of the customer journey
                                                41
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.43 Page 43 of 135



1     with Platform Science,” and offers to “work together” with customers (id.; Platform
2     Science, Contact Us, https://www.platformscience.com/contact-us (last visited April 21,
3     2020), attached as Ex. 13):
4
                                 PLANN ING FUTURE TECH NOLOGY FOR YOUR FLEET?
5
         Cont act us t od ay t o configure yo ur su it e of pla tfo rm, 3 rd pa rty a nd int erna l a p plica tions t oday.
6
7                                                         CONTACT US


8
9
10           Contact Us
11
             We're comm it t ed to customer success that extends to al l aspects of t he
12
             customer journey with Platform Science. And, we are passionate about the
13           transportation industry, to work w ith custome rs and partners in bringing
14           innovations to t he industry. Connect with us here and let us know how
15           we can work together.

16
17           114. Platform Science has sales and technical support staff that assist Platform

18    Science’s customers and end users and provide instructions for the use of the Accused

19    Products in an infringing manner in the United States.

20           115. Platform Science provides its customers and end users with additional

21    instructions that direct the customers and end users to use the Accused Products in an

22    infringing manner in the United States. Such instructions include, for example, data sheets,

23    technical specifications, customer support services, product sheets, and technical support

24    services.

25           116. Platform Science actively contributed to and is actively contributing to

26    infringement of at least claim 1 of the ’365 patent, in violation of 35 U.S.C. § 271(c).

27
28
                                                                42
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.44 Page 44 of 135



1           117. Platform Science’s customers and end-users of the Accused Products directly
2     infringe claim 1 of the ’365 patent, at least by using the Accused Products in the manner
3     described above in Paragraphs 90-100.
4           118. Platform Science contributes to infringement of the ’365 patent by offering to
5     sell, selling, and importing into the United States the Accused Products and components
6     thereof, including the In-Vehicle Display/Tablet and associated software applications and
7     firmware, and the CVD. Such components are substantial, material parts of performing
8     the inventions claimed in the ’365 patent and have no substantial non-infringing use.
9           119. The In-Vehicle Display/Tablet, the software applications and firmware
10    supplied by Platform Science with the In-Vehicle Display/Tablet and the CVD are
11    especially made and especially adapted for use in infringing the ’365 Patent and are not
12    staple articles or commodities of commerce suitable for substantial non-infringing use.
13          120. Platform Science markets the Accused Products and one or more components
14    thereof as software and associated hardware which is not intended to and does not enable
15    any substantial non-infringing use, as described in detail above in Paragraphs 90-100.
16    Indeed, the sole intended function of the Accused Products is for use in infringing fleet
17    management applications.
18          121. Platform Science’s infringement of the ’365 patent is without license or other
19    authorization.
20          122. Because Platform Science had knowledge of the ’365 patent rights and
21    proceeded to knowingly directly and indirectly infringe, Platform Science’s infringement
22    has been and continues to be willful.
23          123. Platform Science’s continued infringement of the ’365 patent has damaged
24    and will continue to damage Plaintiffs.
25          124. Unless and until enjoined by this Court, Platform Science will continue to
26    directly infringe as well as induce and contribute to infringement of the ’365 patent.
27    Platform Science’s infringing acts are causing and will continue to cause Plaintiffs
28
                                                 43
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.45 Page 45 of 135



1     irreparable harm, for which there is no adequate remedy at law. Under 35 U.S.C. § 283,
2     Plaintiffs are entitled to a permanent injunction against further infringement.
3           125. This case is exceptional, entitling Plaintiffs to an award of attorneys’ fees and
4     costs incurred in prosecuting this action under 35 U.S.C. § 285.
5                                   THIRD CAUSE OF ACTION
6                      Infringement of the ’568 Patent by Platform Science
7           126. Plaintiffs reallege and incorporate each of the allegations in Paragraphs 1-125
8     above as though fully set forth herein.
9           127. Platform Science’s products and/or services that infringe the ’568 patent
10    include, but are not limited to, the Accused Products and use thereof.
11          128. Platform Science makes, uses, sells, offers for sale, and/or imports the
12    Accused Products and components thereof in the United States.
13          129. Platform Science directly infringes—literally and/or under the doctrine of
14    equivalents—at least claim 23 of the ’568 patent, at least by using its Accused Products
15    and components thereof in the United States.
16          130. For example, claim 23 of the ’568 patent recites:
17                 23. A computer-implemented method for providing a driver summary
18    electronic report, comprising:
19                 wirelessly receiving, at a portable wireless display unit, vehicle usage
20    information from an electronic onboard recorder unit mounted to a vehicle and having a
21    wired connection to the vehicle;
22                 generating a driver summary electronic report at the portable wireless display
23    unit in response to wirelessly receiving the vehicle usage information from the electronic
24    onboard recorder unit mounted to the vehicle, the driver summary electronic report
25    including identification information for a driver and hours of service information for the
26    driver;
27                 storing the driver summary electronic report in a computer-readable memory
28    module of the portable wireless display unit, the portable wireless display unit being
                                                   44
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.46 Page 46 of 135



1     configured to wirelessly communicate with the electronic onboard recorder unit mounted
2     to the vehicle;
3                  receiving user input on the portable wireless display unit indicative of a
4     request to export the driver summary electronic report from the electronic onboard recorder
5     unit mounted to the vehicle; and
6                  wirelessly transferring the driver summary electronic report from the portable
7     wireless display unit to the electronic onboard recorder unit mounted to the vehicle for
8     exporting the driver summary electronic report via a removable data cable to a remote
9     computer device.
10          131. Platform Science, at least when using the Accused Products, performs every
11    step of claim 23 of the ’568 patent.
12          132. To the extent the preamble is construed to be limiting, Platform Science, at
13    least when using its Connected Vehicle Platform, performs a “computer-implemented
14    method for providing a driver summary electronic report.” For example, the Connected
15    Vehicle Platform provides a driver’s daily log when sending daily logs to driver’s email,
16    wireless web services, the FMCSA, or a fleet manager, as depicted in the images below
17    (06 Transfer Logs, https://youtu.be/4Aa4FF5Pz2w (last visited April 21, 2020); Platform
18    Science, Enterprise ELD Manual - 2018, https://eld.fmcsa.dot.gov/File/Index/734aeb65-
19    8ae7-784a-e053-0100007ff85b (last visited April 21, 2020), attached as Ex. 11):
20
21
22
23
24
25
26
27
28
                                                  45
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.47 Page 47 of 135



1
2
                                  .                                                    ru   "'ITSTJ   E:I ~ --•-    na -nn
                                                                                                                             .. ----
                                                                                                                             (:)    .,...,..,   16:37
                                                                                                                                                MOT

                              OVERVIEW                            HOS                                  LOAD                        REVIEW

3                             <   ~ 09/24/19          m                                 HAAll HOS
                                                                                       LOGS TO DRL.
                                                                                                               BEGIN DOT
                                                                                                              INSPECTION
                                                                                                                                   fMCSAlOG
                                                                                                                                    TRMli HR

4                              DRIVER:       r<'',t    v.cr ,,,.,3 •   I", ··)1   ">            MllES:          0
                                                                                                                                                        Jl
                               HOS CYC ...   lJ.--, 7:::tH rr()1'1'rtl                          lOAD•/ ...
5                              VEHICLE:      .,._'.;,':,:,::..,                                 CARRIER:        MVT


6
                               TRAILER:                                                         CO-DRIVE.,.
                                                                                                                                                        0
7
                                             11111111     1111111111
                                             1111•- • 1111111• 111111111 II
8                                            II ll111•• 1111111111111 I
9
                              STATUS         START TIME                DURATION              LOCATION        REMARKS                    FLAGS
10
11
12
13
                 Email / Wireless Web Services
14
15                If requested, the driver can easily email or use wireless web services to

16                send HOS logs.

17
                  To wirelessly transfer logs:
18
                      1.      Within the HOS tab, tap SEND HOS LOGS
19
                      2.      Choose to either email or use the w ireless web service feature
20                    3.      Add any comments and a llow the DOT officer to add necessary
21                            comments
22                    4.      Tap SEND LOGS
23
24          133. Platform Science, at least when using its Connected Vehicle Platform,

25    performs the step of “wirelessly receiving, at a portable wireless display unit [e.g., the In-

26    Vehicle Display/Tablet], vehicle usage information [e.g., odometer and engine hour

27    readings] from an electronic onboard recorder unit [e.g., CVD] mounted to a vehicle and

28    having a wired connection to the vehicle [e.g., wired connection to the vehicle diagnostic

                                                                                       46
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.48 Page 48 of 135



1     port],” as required by claim 23 of the ’568 patent.                                                For example, the In-Vehicle
2     Display/Tablet receives odometer and engine hour readings from the CVD via wireless
3     connection to determine “Distance Driven” and “Start-End Engine Hours,” as depicted in
4     the image below (07 How To Present Elogs To DOT Officer During Inspection,
5     https://www.youtube.com/watch?v=xzHGUw75t88 (last visited April 21, 2020)):
6
                                                                                                t;!;n JO MIN ll..               0          OFFOOTY        15:36
7                                                                      TU·PSTSTJ                n          nA •nn               -         ,..,.,,....,.       MDT


8                Switch Profile                         PREV
                                                                  Sep 24, 2019                                                                   Close O

9                User PS3, Test                                Driver's Daily Logs
                 Driver ID : PSTST3                                                                         Prlnt/Ol1play Oat,: 24-S p-2019
10               Drive,.. Llc1n1t ~ TX 98712365'                          Current Locat ion: 3 rn      E of Socorro. TX (31-Aug-2019 1~ 43)
                 ELD ID: PSSOOO                                             M1nur1cturer: Plllltorm SClence
11              R ecord Oat,: 24-Sep-2019                                   c,n11r: DOT thqc11mar MVT 3590 W Plc• cho AY9 LH C
                                                                                    ruces      , US 88007
                 Start of 01y: Mehl>'"( ~T (lJTC-8)
                 c,rtllled by Driver: No                                    Terminal: 1037860083800523 MVT 3590 W Plc• cho Ave L
12               Exempt Status: Non-Exomp1                                            s Cruces M US 88007


13              -Co-Driver: NIA
                 T,..ctor ID : ISSING
                  VIN ;
                                                         Dl1t1nc1 Driv,n ; Orn
                                                         St•rt -End Odom1t1r: 0-0
                                                                                                    Unldtnllfltd Driving Tlmt: No
                                                                                                    Data Dl1gno1tlc lndlc • to,.. ;              Yu
                                                                                                                                                          -
                  Tr ler ID:                             Start-End Engine Hour• : 0-0               ELD MalfuncUon • Indicator                      0
14                Shipping Document~

                                                                                                                                        HOS Cycle
15                                                                                                                                   US 70hr Property
                                                                                                                                    Rec p
16                                                                                                                                       09117    00 00 00
                 , ,             uuuuuuuuuuuu.uuuu,uu,uu~uuuuuuuuuuu~UUU~ll~U~IIIIUUUUU 15 360
                                                                                                                                         09118    00 00 00
                                                                                                                                                               I
17                       .' lnl lnllnlllHIIIIRlnlllHIIIIHlllnl lHHHIIRHlllllllllnllnllnl lnl                    I I   I I   I       II 09119      00 00 00 II
                                   --------------~--------

18                   I       '  lnlllllnllnllllllllnlllllnlllllnllnllHllllllnllnlRHlllnllnllnllnl               11 11
                                                                                                                            I       I09/20
                                                                                                                                       09121
                                                                                                                                                  00 47 01
                                                                                                                                                  00 00 00
                                                                                                                                                            I
                 •       I      lnllnllnlRlllnllnllnllnllnllnllnllnlllllllllllnllnllnlRlllnlllllnlnl            11 11
                                                                                                                            I       -~


19
20
21          134. The CVD is mounted to a vehicle and has a wired connection to the vehicle
22    via the vehicle diagnostic port, as depicted in the image below (Platform Science Enterprise
23    ELD Manual - 2018, https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-e053-
24    0100007ff85b (last visited April 21, 2020), attached as Ex. 11):
25
26
27
28
                                                                         47
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.49 Page 49 of 135



1
                                     Connected Vehicle                                Vehicle BUS cable and
2                                    Device {C VD) instal led                         adaptor run from the

3               [,,.l.J   c   : c,
                                C,
                                     behind the center- left                          d iagnostic port up the A-pillar
                                     overhead compartment                             and d irect ly into the CVD,
4                                    w ith approved antenna

5                                    options,

6
7
                                     Tablet in dock ing cradle                        Ins tallation best practices vary
8                                    connected to CVD via
                                                                      ( r   r   r )
                                                                                      from veh icle to vehicle, For
                                     W1F 1. Po wer tablet                             detail ed instructions spec ific
9
                                     d 1rec tly from an                               to your make/model. contact
10                                   approved embedded                                your dedicated support
                                     power source.                                    representative,
11
12
13          135. The In-Vehicle Display/Tablet displays a red indicator to alert the driver as to
14    whether the In-Vehicle Display/Tablet is receiving data from the vehicle, as depicted in the
15    image below (01 How To Login, https://youtu.be/TvLV-Cs_P9E (last visited April 15,
16    2020)):
17
18
19
20
21
22
23
24
25
26
27
28
                                                                 48
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.50 Page 50 of 135



1
2
                                   •   {~   TUPSTUJ
                                                      El   rm ......,
                                                           ~   .1')•A'1
                                                                          <:J .......
                                                                          •   •-
                                                                                        14,()(
                                                                                         WCT
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17          136. Platform Science, at least when using its Connected Vehicle Platform,
18    performs the step of “generating a driver summary electronic report at the portable wireless
19    display unit in response to wirelessly receiving the vehicle usage information from the
20    electronic onboard recorder unit mounted to the vehicle, the driver summary electronic
21    report including identification information for a driver and hours of service information for
22    the driver,” as required by claim 23 of the ’568 patent.
23          137. The Connected Vehicle Platform generates a driver’s daily log at the In-
24    Vehicle Display/Tablet in response to wirelessly receiving vehicle usage information from
25    the CVD mounted to the vehicle.
26          138. The driver’s daily log includes identification information for a driver (e.g.,
27    driver’s name and/or ID number) and hours of service information for the driver (e.g.,
28    recorded duty hours), as depicted in the image below (07 How To Present Elogs To DOT
                                                      49
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.51 Page 51 of 135



1     Officer During Inspection, https://www.youtube.com/watch?v=xzHGUw75t88 (last
2     visited April 21, 2020)):
3
4
                                           V
                                                  Sep 23, 2019
5
                                               Driver's Daily Logs
6                                                                       Prlnt/Dltplay DIii       2018
                                                                     of SocOfTO TX (31·"-9-2018 14 431

7
8
9
10
11
12
13
14
15
16
17          139. Platform Science, at least when using its Connected Vehicle Platform,
18    performs the step of “storing the driver summary electronic report in a computer-readable
19    memory module of the portable wireless display unit [e.g., the computer-readable memory
20    of the In-Vehicle Display/Tablet], the portable wireless display unit being configured to
21    wirelessly communicate with the electronic onboard recorder unit [e.g., the CVD] mounted
22    to the vehicle,” as required by claim 23 of the ’568 patent. As depicted in the image below,
23    the In-Vehicle Display/Tablet is an “Android Tablet,” which has a computer-readable
24    memory module for storing the driver’s daily logs (Platform Science Enterprise ELD
25    Manual     -    2018,       https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-e053-
26    0100007ff85b (last visited April 21, 2020), attached as Ex. 11):
27
28
                                                       50
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.52 Page 52 of 135



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15                   140. The In-Vehicle Display/Tablet connects to the CVD via wireless connection,
16    as depicted in the image below (Id.):
17
18           I
                 //            -
                               \        I
                                                     Connected Vehicle
                                                     Dev ice (CVD) installed      I    • C-J•
                                                                                                -\  ',
                                                                                                             Vehic le BUS cable and
                                                                                                             adaptor run from the
        ,'
                                            ·,
                                                                                  :
19               0
                       :~u (       C•
                                   0
                                                 '   behind the center-lef t                             '
                                                                                                         I
                                                                                                             d iagnostic port up the A-pillar
                                                     overhead compartment                           :        and d irec tly in to the CVD.
                                                                                                    I
20
21
                                                     w ith approved antenna
                                                     options.
                                                                                                /
22
23
                                                     Table t in docking crad le                              Ins tallat ion best practices vary
24                                                   connected to CVD via                                    from veh ic le to vehic le. For
                                                     W1F 1. Power tablet                                     detailed instructions specific
25
                                                     directly from on                                        to your make/model . con tact
26                                                   approved embedded                                       your dedica ted support
                                                     power source.                                           represen tative .
27
28
                                                                                  51
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.53 Page 53 of 135



1           141. Platform Science, at least when using its Connected Vehicle Platform,
2     performs the step of “receiving user input [e.g., touchscreen input] on the portable wireless
3     display unit indicative of a request to export the driver summary electronic report from the
4     electronic onboard recorder unit mounted to the vehicle,” as required by claim 23 of the
5     ’568 patent.
6           142. For example, the Connected Vehicle Platform receives touchscreen input on
7     the In-Vehicle Display/Tablet indicative of a request to export the driver’s daily log from
8     the CVD to the driver’s email or the FMCSA, as depicted in the image below (06 Transfer
9     Logs, https://youtu.be/4Aa4FF5Pz2w (last visited April 21, 2020)):
10
                                                                        ~            mJ JOM1Htl..    <::)    Of'FOVTY     16:37
11                                                             TU PSTSTl . . . .     11!!!!1 no-nn   -      WIii-         MOT

                     OVERVIEW                                                                               REVIEW
12
13                (      ~     09/24/19   •                     EMAIL HOS
                                                               LOGS TO ORI•..
                                                                                      BEGIN DOT
                                                                                     INSPECTION
                                                                                                            FMCSALOG
                                                                                                            TRAf',i FER
14                    DRIVER:         Test U~cr PS3 # PSTST3         MILES:             0
                                                                                                                                  .fl
15                    HOS   eve ...   US 70tir Property              LOAOI / ...

16                    VEHICLE:        MISSING                        CARRIER:           MVT

17
18
                      TRAILER:                                       CO· ORIVE ...
                                                                                                                                  0
                       OFF                                                                                      16:37·3
19                   SLEEPE                                                                                    00:00·0
                        DRI                                                                                    00:00:0
20
                        ON                                                                                     00:00:0
21                             ------------------------------------------------·
                                                                             Tot I:                            18:37:3
22
                 STATUS               START TIME     DURATION      LOCATION        REMARKS
23
24
25
            143. Platform Science, at least when using its Connected Vehicle Platform,
26
      performs the step of “wirelessly transfering the driver summary electronic report from the
27
      portable wireless display unit [e.g., the In-Vehicle Display/Tablet] to the electronic
28
                                                                52
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.54 Page 54 of 135



1     onboard recorder unit [e.g., the CVD] mounted to the vehicle for exporting the driver
2     summary electronic report via a removable data cable [e.g., removable data cable
3     connecting the CVD to the All-In-One Antenna] to a remote computer device,” as required
4     by claim 23 of the ’568 patent.
5           144. For example, the Connected Vehicle Platform transfers, via wireless
6     connection, the driver’s daily logs from the In-Vehicle Display/Tablet to the CVD mounted
7     to the vehicle when sending the driver’s daily logs to, for example, the FMCSA. This is
8     depicted      in      the         image   below       (Platform       Science      ELD,
9     https://www.youtube.com/watch?v=1Ny5uVNvvU8 (last visited April 21, 2020)):
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 53
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.55 Page 55 of 135



1               145. The CVD exports the driver’s daily logs via a removable data cable
2     connecting the CVD to the All-In-One Antenna, as depicted in the images below (Platform
3     Science, Connected Vehicle Platform, https://www.platformscience.com/platform (last
4     visited April 21, 2020), attached as Ex. 10; Platform Science, Enterprise ELD Manual -
5     2018, https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-e053-0100007ff85b (last
6     visited April 21, 2020), attached as Ex. 11):
                                                                 COIIIIECTED VEHICLE DEVICE
7
                                  • Progr mmabl

8
9
                      0  •
                             0
                                  F11mw r w/OTA


                                    • GPS/ Ace    rom I r
                                                                 Turn your vehicle into an loT hub with the connected vehicle
                                                                 device. Al l devices on the vehicle can be unified on a single
                                                                 data plan and can communicate with each other via t he device
                                                                 Wi-Fi/BT /10 connect ivity. Also provides optional camera
                                                                 support .
10
                                                                      Provides 4G connectivity to the vehicle and mobile
11                                                                    devices

12      1939Raw ,                     • Local Sora
                                                                      Supports dual mode Wi-F i to receive, store, process or
       or Proc11ss                                                    transmit large data volumes
13                                                                    Connects to vehicle bus and supports edge computing t o
                                                                      allow real-time monitoring of critical events and key
14                                                                    performance metrics

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            54
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.56 Page 56 of 135



1
2                       I ~LO COMPONENTS
3
4
5
6                                               0      PS Connected Vehicle
                                                       Device (CVD)
7                                                      PS 5000C


8
9
10                                              0     PS Vehicle Bus Adapter
                                                       PS 134165

11
12
13
14                                              0      PS All-in-one Antenna
                                                       PS 220.A.01


15
16
            146. The All-In-One Antenna sends the driver’s daily log to a remote computer
17
      device, such as a computer associated with the driver’s email, the FMCSA, or a fleet
18
      manager.
19
            147. Each claim in the ’568 patent recites an independent invention. Neither claim
20
      23, described above, nor any other individual claim is representative of all claims in the
21
      ’568 patent.
22
            148. Platform Science was aware of the ’568 patent since approximately the date
23
      of Platform Science’s founding. Numerous former employees of Omnitracs who had
24
      knowledge of Omnitracs’ and XRS’s patented technology and patents now work at
25
      Platform Science in a wide variety of roles across the company. See supra, paragraphs 3-
26
      5. These employees were aware of Omnitracs’ and XRS’s patented technology and patents,
27
      including the ’568 patent, when Platform Science was developing the Accused Products.
28
                                                 55
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.57 Page 57 of 135



1           149. Platform Science has further been aware of the ’568 patent since at least the
2     filing date of this Complaint.
3           150. Platform Science actively induced and is actively inducing others to infringe
4     at least claim 23 of the ’568 patent, in violation of 35 U.S.C. § 271(b).
5           151. Platform Science’s customers and end-users of the Accused Products directly
6     infringe at least claim 23 of the ’568 patent, at least by using the Accused Products in the
7     manner described in detail above in Paragraphs 129-146.
8           152. Platform Science knowingly induces infringement of at least claim 23 of the
9     ’568 patent by customers and end-users of the Accused Products with specific intent to
10    induce infringement, and/or with willful blindness to the possibility that its acts induce
11    infringement, through activities relating to selling, marketing, advertising, promotion,
12    support, and distribution of the Accused Products in the United States.
13          153. Platform Science markets the Accused Products for use in an infringing
14    manner. For example, Platform Science’s website states that customers can use the
15    Accused Products to “[c]omply with regulatory mandates for electronic logs, driver hours,
16    state time tracking, and fuel tax,” as depicted in the image below (Platform Science, Fleet
17    Management Apps, https://www.platformscience.com/application-suite (last visited April
18    21, 2020), attached as Ex. 12):
19
20
21
22
23
24
25
26
27
28
                                                   56
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.58 Page 58 of 135



1
2
3
4
5
6
7
8
9
10
11
12                             CER T I FI ED ELD
13
14
                               Comply w ith regu Iatory mand at es f or
15                             e lect ron ic logs, drive r hours, st at e time
16                             t rac king, and fuel t ax.

17
                                     A ct iv fty & State t i me t rac ing
18
                                  • IFTA sta te ta x re porting
19
                                  • Cont ext ual U DT m anag ement
20
21
22          154. Platform Science advertises and instructs that a driver’s daily log, which
23    includes identification information for a driver (e.g., driver’s name and/or ID number) and
24    hours of service information for the driver (e.g., recorded duty hours), can be displayed on
25    the In-Vehicle Display/Tablet, as depicted in the image below (07 How To Present Elogs
26    To DOT Officer During Inspection, https://www.youtube.com/watch?v=xzHGUw75t88
27    (last visited April 21, 2020)):
28
                                                      57
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.59 Page 59 of 135



1
2
3                                           V
                                                   Sep 23, 2019


4                                               Driver's Daily Logs

5
6
7
8
9
10
11
12
13
14
15
            155. As another example, Platform Science advertises and instructs that the
16
      Connected Vehicle Platform receives touchscreen input on the In-Vehicle Display/Tablet
17
      indicative of a request to export the driver’s daily log from the CVD to the driver’s email
18
      or   the   FMCSA,     as   depicted        in    the        image   below   (06   Transfer   Logs,
19
      https://youtu.be/4Aa4FF5Pz2w (last visited April 21, 2020)):
20
21
22
23
24
25
26
27
28
                                                        58
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.60 Page 60 of 135



1
2                                                                    ~              f;!:IJ JO ..... D..   ~ OfFOUTY   16:37
                                                           TU PSTSTl . . . . . .    ~ nR-nn               - .,...,_      MOT
3                                                                                                          REVIEW
4
5
                  < rn 09124119     •                       EMAIL HOS
                                                           LOGS TO ORL..
                                                                                     BEGIN DOT
                                                                                    INSPECTION
                                                                                                           FMCSALOG
                                                                                                           TRAf'-i FER

                   DRIVER:       Test u~cr PS3 11 PSTST3          MILES:                0
6                                                                                                                              _[)
                   HOS eve ...   US 70tir Property                LOAOI / ...
7
                   VEHICLE:      MISSING                          CARRIER:              MVT
8
9
                   TRAILER:                                       CO· ORIVE ...
                                                                                                                               0
10                   OFF                                                                                       16:37·3
                  SLEEPE                                                                                       00:00:0
11                   DRI                                                                                       00:00:0
                     ON                                                                                        00:00:0
12
                           ------------------------------------------------·
                                                                         Tot I:                                18:37:3
13
14               STATUS          START TIME     DURATION        LOCATION           REMARKS

15
16
17          156. Platform Science advertises and instructs that the Driver’s Daily Log can then
18    be transmitted wirelessly by the CVD to a remote computer device.
19          157. Platform Science further instructs customers and end users, at least through
20    its marketing, promotional, and instructional materials, to perform the claimed methods, as
21    described in detail above in Paragraphs 129-146.
22          158. Platform Science also posts videos on video-sharing websites, such as
23    YouTube.com, that show how to use the Accused Products in an infringing manner. (See,
24    e.g., Day in the Life of a Driver Video, supra).
25          159. Further, Platform Science markets the Accused Products for third-party
26    customers and installs said Accused Products for those customers with the specific intent
27    to induce infringement. For example, Platform Science produces “Customer Spotlights”
28    on its YouTube page highlighting infringing uses of the Accused Products by third-party
                                                            59
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.61 Page 61 of 135



1     customers, and encouraging additional infringing uses by those customers and other
2     potential customers. (See Platform Science Customer Spotlight: Velocity Truck Rental
3     and Leasing, https://www.youtube.com/watch?v=yyPSw8vNdac (last visited April 21,
4     2020)).
5           160. In addition to marketing the Accused Products for use in an infringing manner,
6     Platform Science also provides customer service to purchasers of the Accused Products
7     that directs and encourages customers of the Accused Products to use the Accused Products
8     in an infringing manner. For example, Platform Science provides an installation program
9     with an “intuitive, step-by-step wizard” that enables use of the Accused Products in an
10    infringing manner, as depicted in the image below (Platform Science, Fleet Management
11    Apps, https://www.platformscience.com/application-suite (last visited April 21, 2020),
12    attached as Ex. 12):
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 60
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.62 Page 62 of 135



1
2
3
4
5
6
7
8
9
10
                                l t l STALLA Tl Ol ,l & ROLLOUT
11
12                              Inst a ller mobi le sof t ware w ith intu it ive,
                                step- by-st ep w izard, increased q ua lity
13
                                and back office visib il it y
14
                                    • Digita lly verified inst alls
15
                                    • Re al-t ime ro llout dashboa rd
16
                                    • Inst a ller t rac king/scor ing
17
18
            161. Further, Platform Science invites customers to “[c]ontact us today to
19
      configure your suite of platform, 3rd party and internal applications,” and explains that
20
      “[w]e’re committed to customer success that extends to all aspects of the customer journey
21
      with Platform Science,” and offers to “work together” with customers (id.; Platform
22
      Science, Contact Us, https://www.platformscience.com/contact-us (last visited April 21,
23
      2020), attached as Ex. 13):
24
25
26
27
28
                                                       61
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.63 Page 63 of 135



1
2                                PLANN ING FUTURE TECH NOLOGY FOR YOUR FLEET?
         Cont act us t od ay t o configure yo ur su it e of pla tfo rm, 3 rd pa rty a nd int erna l a p plica t ions t oday.
3
4
                                                           CONTACT US
5
6
7
              Contact Us
8
9            We're comm it t ed t o customer success that extends to al l aspects of t he

10           customer journey with Platform Science. And, we are passionate about the
             transporta t ion industry, to wo rk w ith customers and partners in bringing
11
             innovations to the industry. Connect with us here and let us know how
12
             we can work together.
13
14           162. Platform Science has sales and technical support staff that assist Platform
15    Science’s customers and end users and provide instructions for the use of the Accused
16    Products in an infringing manner in the United States.
17           163. Platform Science provides its customers and end users with additional
18    instructions that direct the customers and end users to use the Accused Products in an
19    infringing manner.           Such instructions include, for example, data sheets, technical
20    specifications, customer support services, product sheets, and technical support services.
21           164. Platform Science actively contributed to and is actively contributing to others’
22    infringement of at least claim 23 of the ’568 patent, in violation of 35 U.S.C. § 271(c).
23           165. Platform Science’s customers and end-users of the Accused Products directly
24    infringe at least claim 23 of the ’568 patent, at least by using the Accused Products in the
25    manner described in detail above in Paragraphs 129-146.
26           166. Platform Science contributes to infringement of the ’568 patent by offering to
27    sell, selling, and importing into the United States the Accused Products and components
28    thereof, including the In-Vehicle Display/Tablet and associated software applications and
                                                 62
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.64 Page 64 of 135



1     firmware, the CVD, and the All-In-One Antenna. Such components are substantial,
2     material parts of performing the claimed inventions of the ’568 patent and have no
3     substantial non-infringing use.
4           167. The In-Vehicle Display/Tablet and associated software applications and
5     firmware, CVD, and All-In-One Antenna supplied by Platform Science are especially made
6     and especially adapted for use in infringing the ’568 Patent and are not staple articles or
7     commodities of commerce suitable for substantial non-infringing use.
8           168. Platform Science markets the Accused Products and one or more components
9     thereof as software and associated hardware which is not intended to and does not enable
10    any substantial non-infringing use, as described in detail above in Paragraphs 129-146.
11    Indeed, the sole intended function of the Accused Products is for use in infringing fleet
12    management applications.
13          169. Platform Science’s infringement of the ’568 patent is without license or other
14    authorization.
15          170. Because Platform Science had knowledge of the ’568 patent rights and
16    proceeded to knowingly directly and indirectly infringe, Platform Science’s infringement
17    has been and continues to be willful.
18          171. Platform Science’s continued infringement of the ’568 patent has damaged
19    and will continue to damage Plaintiffs.
20          172. Unless and until enjoined by this Court, Platform Science will continue to
21    directly infringe as well as induce and contribute to infringement of the ’568 patent.
22    Platform Science’s infringing acts are causing and will continue to cause Plaintiffs
23    irreparable harm, for which there is no adequate remedy at law. Under 35 U.S.C. § 283,
24    Plaintiffs are entitled to a permanent injunction against further infringement.
25          173. This case is exceptional, entitling Plaintiffs to an award of attorneys’ fees and
26    costs incurred in prosecuting this action under 35 U.S.C. § 285.
27
28
                                                   63
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.65 Page 65 of 135



1                                   FOURTH CAUSE OF ACTION
2                        Infringement of the ’575 Patent by Platform Science
3           174. Plaintiffs reallege and incorporate each of the allegations in Paragraphs 1-173
4     above as though fully set forth herein.
5           175. Platform Science’s products and/or services that infringe the ’575 patent
6     include, but are not limited to, the Accused Products and use thereof.
7           176. Platform Science makes, uses, sells, offers for sale, and/or imports the
8     Accused Products and components thereof in the United States.
9           177. Platform Science directly infringes—literally and/or under the doctrine of
10    equivalents—at least claim 19 of the ’575 patent, at least by using its Accused Products
11    and components thereof in the United States.
12          178. For example, claim 19 of the ’575 patent recites:
13                   19. A method comprising:
14                   wirelessly receiving, at a mobile device, vehicle usage information from an
15    electronic onboard recorder mounted to a vehicle and having a connection to the vehicle
16    for gathering vehicle data during operation of the vehicle, wherein the electronic onboard
17    recorder is in communication with an engine control module of the vehicle and
18    automatically adapts to one or more detected types of communication protocols employed
19    by the engine control module;
20                   transmitting, to the electronic onboard recorder, a copy of a hours of service
21    information generated by the mobile device, the hours of service information based on at
22    least some of the vehicle usage data;
23                   storing, in a computer-readable memory of the mobile device, at least some
24    of the vehicle data gathered during operation of the vehicle, the vehicle data gathered
25    during operation of the vehicle including hours of service information for a driver of the
26    vehicle; and
27
28
                                                    64
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.66 Page 66 of 135



1                   transferring, with a wireless communication device of the mobile device, the
2     vehicle usage information from the mobile device to a remote system via a wireless
3     communication link with the remote system.
4             179. Platform Science, at least when using the Accused Products, performs every
5     step of claim 19 of the ’575 patent.
6             180. Platform Science, at least when using its Connected Vehicle Platform,
7     performs the step of “wirelessly receiving, at a mobile device [e.g., the In-Vehicle
8     Display/Tablet], vehicle usage information [e.g., odometer and engine hour readings] from
9     an electronic onboard recorder [e.g., the CVD] mounted to a vehicle and having a
10    connection to the vehicle [e.g., wired connection to the vehicle diagnostic port] for
11    gathering vehicle data during operation of the vehicle,” as required by claim 19 of the ’575
12    patent. For example, the In-Vehicle Display/Tablet receives odometer and engine hour
13    readings from the CVD via wireless connection to determine “Distance Driven” and “Start-
14    End Engine Hours,” as depicted in the image below (Platform Science, 07 How To Present
15    Elogs            To          DOT             Officer           During           Inspection,
16    https://www.youtube.com/watch?v=xzHGUw75t88 (last visited April 21, 2020)):
17
18
19
20
21
22
23
24
25
26
27
28
                                                  65
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.67 Page 67 of 135



1
2                                                                                                     r;!;n JOMINO_            (:)     OFF OOTY       15:36
                                                                             TU·PSTST3                n         OA •nn         ,_ wro.,.._            MDT
3                Switch Profile                                         Sep 24 , 2019
                                                             PREY

4
                 User PS3, Test                                     Driver's Daily Logs
5                Driver ID : PSTSf3                                                                               Print/Ol1pley Oete : 24-S p-2019
                 Drivers LlcenH I: TX 98712385'1                               Current Location: 3 1111      E or Socorro. TX (31-Aug-2019 14 43)

6                 ELD ID: PSSOOO                                                  Manufacturer: Plllllorm Science
                  Record 01te: 24-Sep-20111                                       C •mer: DOT ,nqc 11f1!.er M\fT 3590 W Pl Cllcho AV9, LIi C
                  Sta.rt of O1y: M!l"llgtt t.OT (UTC-111                                  ruces NM. US 88007
7                 Ctrtllltd by Driver: No                                         T1nnln1I : 103786008l800523 MVT 3590 W PlcachO Ave , L
                  Exempt S1atu1: Non-Exoffll)I                                               s Cruces   . US. 88007
8                 Co -Orlv• r. NIA
                 -Tractor ID: ISSING                          Oi1t1nc1 Driven: 0 1111                     Unldtntlfttd Driving nm, : No
                                                                                                                                                  -
                  VIN :                                       Start -End Odometer· 0-0                    Date Dltgnoatfc lndlc ttora : Yes
9                 Tr• ler 10:                                 Sta.rt-End Eng n, Hours : 0-0               ELD Malt\lnctlon, lndlcetor    0
                  Shipping Document I:
10                                                                                                                                  HOS Cycle
                                                                                                                                 US 70hr Prop,rty
11                                                                                                                              RIIC p
                                                                                                                                     09/17   000000
12                                                                                                                   15 36 0
                                                                                                                         n           09/18   000000
                                                                                                                    0000 0           09/19   000000
                                                                                                                         n
13                                                                                                                  00000            09/20   00 47 01
                                                                                                                      n              09121
                                                                                                                    0000 0
14                                                                                                                    n


15
16
            181. The CVD is mounted to a vehicle and connected to the vehicle via the vehicle
17
      diagnostic port, as depicted in the images below (Day in the Life of a Driver Video, supra;
18
      Platform             Science                         Enterprise                    ELD                     Manual                           -           2018,
19
      https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-e053-0100007ff85b                                                                                (last
20
      visited April 21, 2020), attached as Ex. 11):
21
22
23
24
25
26
27
28
                                                                              66
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.68 Page 68 of 135



1
2
3
4
5
6
7
8
9
10
11
12
13
14
                                                                  -   -
15
16          0
            n
                '._UC   )   C•
                                 Connected Vehicle
                                 Device {CVD) installed
                                 behind !he cen!er-left
                                                             I        \   I
                                                                              ',
                                                                                   Vehicle BUS coble and
                                                                                   adaptor run from the
                                                                                   d iagnost ic port up the A-pillar
                                 overhead compor!ment        \                     and directly into the CYD.
17
                                 w ith approved antenna
                                                              ~-,
18                               options.

19
20
                                 Tablet in docking crad le                         lnstollo!ion best pract ic es vary
21                               connected lo CYD via                              from veh icle to vehic le. For
                                 W1F 1. Power tablet                               detailed instructions specific
22
                                 d 1rec !ly from on                                to your make/model. con !oct
23                               approved embedded                                 your ded1co!ed suppor!
                                 power source.                                     representative.
24
25
26          182. The In-Vehicle Display/Tablet displays a red indicator light to alert the driver
27    as to whether the In-Vehicle Display/Tablet is receiving data from the vehicle, as depicted
28
                                                             67
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.69 Page 69 of 135



1     in the image below (01 How To Login, https://youtu.be/TvLV-Cs_P9E (last visited April
2     15, 2020)):
3
4                                                                        El           Im m•oor       (:) ,,...,,..,   14:M
                                   •   {}                  TUPSTSTJ                   n   .1')•A'1   •   •-           MIH


5
6
7
8
9                                      CUR RENT DR IVER


10                                          ~
                                                . . I .. -~
                                                 '   ~
                                                         T,-·.'. -·-•·' ~5 1
                                                                 .   .   ;   .                       l0(,0JT




11
12
13
14
15
16
17
18
            183. The “electronic onboard recorder [e.g., the CVD] is in communication with
19
      an engine control module of the vehicle and automatically adapts to one or more detected
20
      types of communication protocols employed by the engine control module,” as required by
21
      claim 19 of the ’575 patent. For example, the CVD is part of Platform Science’s “[o]ut-
22
      of-the-box solution” that allows it to communicate with multiple vehicles (Platform
23
      Science, Connected Vehicle Platform, https://www.platformscience.com/platform (last
24
      visited April 21, 2020), attached as Ex. 10):
25
26
27
28
                                                                                 68
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.70 Page 70 of 135



1
2
3
4
5
6
7
                               PLATFORM SC I ENCE EXPRESS
8
                           Out-of-the-box solution that offers core telemat ics
9
                     funct ionality; includes applications for Compliance, Safety and
10                                             Productivity
11
12            184. The CVD communicates with the engine control module using a vehicle bus
13    cable and adapter to connect with the vehicle diagnostic port. The CVD detects
14    combination and/or signal levels implemented over the data bus via the the vehicle bus
15    adapter connected to the engine control module, and analyzes incoming data traffic and/or
16    queries the engine control module in order to determine the protocol used by the engine
17    control module.
18            185. Platform Science, at least when using its Connected Vehicle Platform,
19    performs the step of “transmiting, to the electronic onboard recorder [e.g., CVD], a copy
20    of a hours of service information generated by the mobile device, the hours of service
21    information based on at least some of the vehicle usage data [e.g., ‘Distance Driven’ and
22    ‘Start-End Engine Hours’],” as required by claim 19 of the ’575 patent.
23            186. For example, the In-Vehicle Display/Tablet transfers a copy of a driver’s daily
24    log to the CVD when sending daily logs to the driver’s email, as depicted in the images
25    below       (Platform      Science,      Enterprise      ELD        Manual        -   2018,
26    https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-e053-0100007ff85b              (last
27    visited April 21, 2020), attached as Ex. 11):
28
                                                   69
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.71 Page 71 of 135



1
2
               Email / Wireless Web Services
3               If requested, the driver can easily email or use wireless web services to
4              send HOS logs.
5
6              To wirelessly transfer logs:
7                  l.      Within the HOS tab, top SEND HOS LOGS

8                  2.      Choose to either email or use the wireless web service feature
                   3.      Add any comments and allow the DOT officer to add necessary
9
                           comments
10
                   4.      Tap SEND LOGS
11
12
13
14                                                                                                 \i.., .. , c·•,     I   ,u _,,

                                                                                  fl!ll:J   >O " IMOOl      (:)      o,r°""'
15                                                             BC~rlH
                                                                                  ~ 08:00                   ""       '-" t 9 ~




16
                                                  SEND LOGS
17
                                         Ema il            Wireless Web Service
18
                                     Comment
19
20
21
                                              Start Date      End Dat e
22
                                              [ 12/26 .        01/02
23
24
25
26
27
28
                                                       70
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.72 Page 72 of 135



1               187. For example, the In-Vehicle Display/Tablet transfers a copy of the driver’s
2     daily logs to the CVD via wireless connection. The CVD uses the All-In-One Antenna to
3     send the daily logs to a remote network device, which routes the daily logs to the selected
4     destination. This is depicted in the images below (Platform Science, Connected Vehicle
5     Platform, https://www.platformscience.com/platform (last visited April 21, 2020), attached
6     as Ex. 10):
                                                                   CONNECTED VEH I CLE DEVICE
7
                                    • Progr mm ble

8
9
            ~
            ~
                       0  0
                              0
                                    Formwar w/ OTA


                                      • GPS / Ace k'rom ter
                                                               Turn your vehicle into an loT hub with the connected vehicle
                                                               device. All devices on the vehicle can be unified on a single
                                                               data plan and can communicate with each other via he device
                                                               Wi-Fi/BT /10 connectivity. Also provides optional camera

10                                                                 support.

                                                                        Provides 4G connectivity to t he vehicle and mobi le
11
                                                                       devices

12       1939 R .v ·                    • Local Stor                    Supports dual mode W i-Fi to receive, store, process or
       or Processed
                                                                        t ransmit large data volumes
13
                                                                       Connects to vehicle bus and supports edge computing to

14                                                                     allow real - time monitoring of critical events and key
                                                                        performance metrics
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              71
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.73 Page 73 of 135



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16         188. The hours of service information is based in-part on vehicle usage data. For
17    example, “Distance Driver” and “Start-End Engine Hours” are based on odometer and
18    engine hour readings from the engine control module, as depicted in the image below
19    (Platform Science, 07 How To Present Elogs To DOT Officer During Inspection,
20    https://www.youtube.com/watch?v=xzHGUw75t88 (last visited April 21, 2020):
21
22
23
24
25
26
27
28
                                               72
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.74 Page 74 of 135



1
2                                                                                                    m     JO MIN O_     {!)     OFF OOTY      15:36
                                                                         TU·PSTSTJ                   n      OA •nn      -       ,....,.._        MOT
3                Switch Profile                                     Sep 24, 2019
                                                          PREY

4
                 User PS3, Test                                  Driver's Daily Logs
5                Driver D: PSTSTJ
                 Driven Llctnn-= TX 98712365,t                              Current Location : 3 m
                                                                                                              Prlnl/Dl1pt1y Date : 24-S p-2019
                                                                                                         E or Socorro TX (31-Aug-2019 14 43)

6                  ELD ID: PSSOOO
                   Ricord 0111 : 24•S•p-20111
                                                                              Manuf1c1urer: Plalfonn Saence
                                                                              Carrier: DOT lhqc;   Df MI/T 3590 W Plclltho Ave LH C
                   Sl • rt of O• y: Mchgrt /,OT (UTC-61                                ruc111    US 88007
7                """'ci'ri1n1d by Driver: Na                                  T1nnlnal: 1037860083600523 MVT 3590 W P1cacha Ave Lo           -
                   Exempt Status : ~ o m p l                                            s Cruces    US 88007

8                  Co•Oriver: NIA
                                                                                                                                             -
                   Tractor 10: MISSING                     Ol1t1nc, Driven: Om                       Unldtnllfttd Driving Tlm1 : No
                  VIN :                                    Start.End Odometer: 0-0                   0111 Ol1gno1tlc lndlutor• : Yes
9                 Tr er ID :                               Start-End Eng n, Hour• : 0-0              ELD MaltuncUon• Indicator           a
                  Shipping Document    -=
10                                                                                                                                HOSCyde
                                                                                                                            US 70hr Property
11                                                                                                                          Racep
                                                                                                                               09/17    00 00 00
12                                                                                                                             09/18    00 00 00
                                                                                                                               09/111   00 00 00

13                                                                                                                             09/20    00 4 7 01
                                                                                                                               09/21    00 00 00

14
15
16
            189. Platform Science, at least when using its Connected Vehicle Platform,
17
      performs the step of “storing, in a computer-readable memory of the mobile device, at least
18
      some of the vehicle data gathered during operation of the vehicle, the vehicle data gathered
19
      during operation of the vehicle including hours of service information for a driver of the
20
      vehicle,” as required by claim 19 of the ’575 patent. As shown in the image below, the In-
21
      Vehicle Display/Tablet is an “Android Tablet,” which has a computer-readable memory
22
      for storing vehicle data gathered during operation of the vehicle (Platform Science
23
      Enterprise ELD Manual - 2018, https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-
24
      e053-0100007ff85b (last visited April 21, 2020), attached as Ex. 11):
25
26
27
28
                                                                           73
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.75 Page 75 of 135



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
              190. The In-Vehicle Display/Tablet stores vehicle data including hours of service
18
      information, such as odometer values and engine hours, gathered during operation of the
19
      vehicle (e.g., “Distance Driven” and “Start-End Engine Hours,” as provided in a “Driver’s
20
      Daily Logs”), as required by claim 19 of the ’575 patent. This is depicted in the image
21
      below     (07   How    To   Present   Elogs    To   DOT    Officer   During   Inspection,
22
      https://www.youtube.com/watch?v=xzHGUw75t88 (last visited April 21, 2020)):
23
24
25
26
27
28
                                                    74
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.76 Page 76 of 135



1
2                                                                                                    m     JO MIN O_     {!)     OFF OOTY      15:36
                                                                         TU·PSTSTJ                   n      OA •nn      -       ,....,.._        MOT
3                Switch Profile                                     Sep 24, 2019
                                                          PREY

4
                 User PS3, Test                                  Driver's Daily Logs
5                Driver D: PSTSTJ
                 Driven Llctnn-= TX 98712365,t                              Current Location : 3 m
                                                                                                              Prlnl/Dl1pt1y Date : 24-S p-2019
                                                                                                         E or Socorro TX (31-Aug-2019 14 43)

6                  ELD ID: PSSOOO
                   Ricord 0111 : 24•S•p-20111
                                                                              Manuf1c1urer: Plalfonn Saence
                                                                              Carrier: DOT lhqc;   Df MI/T 3590 W Plclltho Ave LH C
                   Sl • rt of O• y: Mchgrt /,OT (UTC-61                                ruc111    US 88007
7                """'ci'ri1n1d by Driver: Na                                  T1nnlnal: 1037860083600523 MVT 3590 W P1cacha Ave Lo           -
                   Exempt Status : ~ o m p l                                            s Cruces    US 88007

8                  Co•Oriver: NIA
                                                                                                                                             -
                   Tractor 10: MISSING                     Ol1t1nc, Driven: Om                       Unldtnllfttd Driving Tlm1 : No
                  VIN :                                    Start.End Odometer: 0-0                   0111 Ol1gno1tlc lndlutor• : Yes
9                 Tr er ID :                               Start-End Eng n, Hour• : 0-0              ELD MaltuncUon• Indicator           a
                  Shipping Document    -=
10                                                                                                                                HOSCyde
                                                                                                                            US 70hr Property
11                                                                                                                          Racep
                                                                                                                               09/17    00 00 00
12                                                                                                                             09/18    00 00 00
                                                                                                                               09/111   00 00 00

13                                                                                                                             09/20    00 4 7 01
                                                                                                                               09/21    00 00 00

14
15
16
            191. Platform Science, at least when using its Connected Vehicle Platform,
17
      performs the step of “transfering, with a wireless communication device of the mobile
18
      device, the vehicle usage information from the mobile device to a remote system via a
19
      wireless communication link [e.g., 4G LTE Network] with the remote system,” as required
20
      by claim 19 of the ’575 patent.
21
            192. For example, the In-Vehicle Display/Tablet wirelessly transfers vehicle usage
22
      information in the form of a driver’s daily log to a driver’s email, wireless web services,
23
      the FMCSA, or a fleet manager over a 4G LTE network.
24
            193. Each claim in the ’575 patent recites an independent invention. Neither claim
25
      19, described above, nor any other individual claim is representative of all claims in the
26
      ’575 patent.
27
28
                                                                           75
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.77 Page 77 of 135



1           194. Platform Science was aware of the ’575 patent since approximately the date
2     of its issuance on April 9, 2019. Numerous former employees of Omnitracs who had
3     knowledge of Omnitracs’ and XRS’s patented technology and patents now work at
4     Platform Science in a wide variety of roles across the company. See supra, paragraphs 3-
5     5. These employees were aware of Omnitracs’ and XRS’s patented technology and patents,
6     including the ’575 patent, which was filed on November 4, 2013, when Platform Science
7     was developing the Accused Products.
8           195. Platform Science has further been aware of the ’575 patent since at least the
9     filing date of this Complaint.
10          196. Platform Science actively induced and is actively inducing others to infringe
11    at least claim 19 of the ’575 patent, in violation of 35 U.S.C. § 271(b).
12          197. Platform Science’s customers and end-users of the Accused Products directly
13    infringe at least claim 19 of the ’575 patent, at least by using the Accused Products in the
14    manner described in detail above in Paragraphs 177-192.
15          198. Platform Science knowingly induces infringement of at least claim 19 of the
16    ’575 patent by customers and end-users of the Accused Products with specific intent to
17    induce infringement, and/or with willful blindness to the possibility that its acts induce
18    infringement, through activities relating to selling, marketing, advertising, promotion,
19    support, and distribution of the Accused Products in the United States.
20          199. Platform Science markets the Accused Products for use in an infringing
21    manner. For example, Platform Science’s website states that customers can use the
22    Accused Products to “[c]omply with regulatory mandates for electronic logs, driver hours,
23    state time tracking, and fuel tax,” as depicted in the image below (Platform Science, Fleet
24    Management Apps, https://www.platformscience.com/application-suite (last visited April
25    21, 2020), attached as Ex. 12):
26
27
28
                                                   76
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.78 Page 78 of 135



1
2
3
4
5
6
7
8
9
10
11
12                          CER T I FI ED ELD
13
14
                            Comply w ith regu Iatory mand at es f or
15                          e lect ron ic logs, drive r hours, st at e time
16                          t rac king, and fuel t ax.

17
                                  A ct iv fty & State t i me t rac ing
18
                               • IFTA sta te ta x re porting
19
                               • Cont ext ual U DT m anag ement
20
21
            200. For example, Platform Science advertises and instructs that the In-Vehicle
22
      Display/Tablet receives odometer and engine hour readings from the CVD via wireless
23
      connection to determine “Distance Driven” and “Start-End Engine Hours,” as depicted in
24
      the image below (Platform Science, 07 How To Present Elogs To DOT Officer During
25
      Inspection, https://www.youtube.com/watch?v=xzHGUw75t88 (last visited April 21,
26
      2020)):
27
28
                                                   77
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.79 Page 79 of 135



1
2                                                                                                  r;!;n JOMINO_            (:)     OFF OOTY       15:36
                                                                          TU·PSTST3                n         OA •nn         ,_ wro.,.._            MDT
3               Switch Profile                                       Sep 24 , 2019
                                                          PREY

4
                User PS3, Test                                   Driver's Daily Logs
5               Driver ID : PSTSf3                                                                             Print/Ol1pley Oete : 24-S p-2019
                Drivers LlcenH I: TX 98712385'1                             Current Location: 3 1111      E or Socorro. TX (31-Aug-2019 14 43)

6                ELD ID: PSSOOO                                                Manufacturer: Plllllorm Science
                 Record 01te: 24-Sep-20111                                     C •mer: DOT ,nqc 11f1!.er M\fT 3590 W Pl Cllcho AV9, LIi C
                 Sta.rt of O1y: M!l"llgtt t.OT (UTC-111                                ruces NM. US 88007
7                Ctrtllltd by Driver: No                                       T1nnln1I : 103786008l800523 MVT 3590 W PlcachO Ave , L
                 Exempt S1atu1: Non-Exoffll)I                                             s Cruces   . US. 88007
8                Co -Orlv• r. NIA
                -Tractor ID: ISSING                        Oi1t1nc1 Driven: 0 1111                     Unldtntlfttd Driving nm, : No
                                                                                                                                               -
                 VIN :                                     Start -End Odometer· 0-0                    Date Dltgnoatfc lndlc ttora : Yes
9                Tr• ler 10:                               Sta.rt-End Eng n, Hours : 0-0               ELD Malt\lnctlon, lndlcetor    0
                 Shipping Document I:
10                                                                                                                               HOS Cycle
                                                                                                                              US 70hr Prop,rty
11                                                                                                                           RIIC p
                                                                                                                                  09/17   000000
12                                                                                                                15 36 0
                                                                                                                      n           09/18   000000
                                                                                                                 0000 0           09/19   000000
                                                                                                                      n
13                                                                                                               00000            09/20   00 47 01
                                                                                                                   n              09121
                                                                                                                 0000 0
14                                                                                                                 n


15
16
            201. As another example, Platform Science advertises and instructs that the CVD
17
      is mounted to a vehicle and connected to the vehicle via the vehicle diagnostic port, as
18
      depicted in the images below (Day in the Life of a Driver Video, supra; Platform Science
19
      Enterprise ELD Manual - 2018, https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-
20
      e053-0100007ff85b (last visited April 21, 2020), attached as Ex. 11):
21
22
23
24
25
26
27
28
                                                                           78
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.80 Page 80 of 135



1
2
3
4
5
6
7
8
9
10
11
12
13
                                                              ,/ -\
                                                                   -
                                  Connected Vehic le                            Vehicle BUS coble and
14                                Device {CVD) installed                        adaptor run from the
                                                                       ',
            0              ) c,   be hind the center- left                  '   diagnostic port up the A-pillar
15          n
                   '..UC

                                  overhead comportmen t       \                 and directly into the CVD.
16                                w ith approved antenna
                                  options.                     ~-~-
17
18
19                                Tablet in docking crad le                     Insta llation best pract ices vary

20                                connected to CVD via                          from veh icle to vehic le. For
                                  W1F1. Power table t                           detailed instructions specific
21                                d1rec tly from on                             to your make/model. contact

22                                approved embedded                             your dedicated support
                                  power source.                                 representative.
23
24
25              202. Further, for example, Platform Science advertises and instructs that the In-
26    Vehicle Display/Tablet stores vehicle data including hours of service information, such as
27    odometer values and engine hours, gathered during operation of the vehicle (e.g., “Distance
28    Driven” and “Start-End Engine Hours,” as provided in a “Driver’s Daily Logs”). This is
                                                              79
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.81 Page 81 of 135



1     depicted in the image below (07 How To Present Elogs To DOT Officer During Inspection,
2     https://www.youtube.com/watch?v=xzHGUw75t88 (last visited April 21, 2020)):
3
                                                                                                    m     JO MIN O_     {!)     OFF OOTY      15:36
4                                                                        TU·PSTSTJ                  n      OA •nn      -       ,....,.._        MOT


5                Switch Profile                           PREY
                                                                    Sep 24, 2019

6                User PS3, Test                                  Driver's Daily Logs
                 Driver D: PSTST3                                                                            Prtnl/Ol1pl1y D111 : 24-S p-2019
7                Drtvera Llcenu ~ TX 987123654                              Current Location: 3 m       E or Socorro TX (31-Aug-2019 1, 431

                   ELD ID: PS5000                                             M1nuf1cturer: Plalfonn Saence
8                  Record Date : 24•S•p-20111                                 Carrier: DOT lhqc;emw MI/T 3590 W Plclltho Ave LH C
                                                                                       ruc111    US 88007
                   S1 • rt of O• y: Mchgrt /,OT (UTC-61
                 """'ciri1ned by Drtnr: Na                                    T1nnlnal: 1037860083600523 MVT 3590 W P1cecha Ave La          -
9                  Exemp1 Status : ~ o m p l                                            s Cruces    US 88007


10
                   Co•Ortver: NIA
                  Tractor 10: MISSING                      Ol1t1nc1 ortv,n: Om                      Unld1ntlll1d Ortvlng Tlm1: No           -
                  VIN :                                    St • rt•End Odometer: 0-0                011 • Ol1gno1tlc lndlutor• : Yes
                  Tr er ID :                               Start-End Eng n, Hour• : 0-0             ELD MaltuncUon• Indicator     a
11                Shipping Document    -=
                                                                                                                             HOSCyde
12                                                                                                                         US 70hr Property
                                                                                                                           Re<:ep
13                                                                                                                            09/17    00 00 00
                                                                                                                              09/18    00 00 00
14                                                                                                                            09/111   00 00 00
                                                                                                                              09/20    00 4 7 01
15                                                                                                                            09/21    00 00 00


16
17
18          203. Additionally, Platform Science advertises and instructs that the In-Vehicle
19    Display/Tablet wirelessly transfers vehicle usage information in the form of a driver’s daily
20    log to a driver’s email, wireless web services, the FMCSA, or a fleet manager over a 4G
21    LTE network.
22          204. Platform Science further advertises and instructs customers and end users, at
23    least through its marketing, promotional, and instructional materials, to perform the
24    claimed methods, as described in detail above in Paragraphs 177-192.
25          205. Platform Science also posts videos on video-sharing websites, such as
26    YouTube.com, that show how to use the Accused Products in an infringing manner. (See,
27    e.g., Day in the Life of a Driver Video, supra).
28
                                                                           80
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.82 Page 82 of 135



1           206. Further, Platform Science markets the Accused Products for third-party
2     customers and installs said Accused Products for those customers with the specific intent
3     to induce infringement. For example, Platform Science produces “Customer Spotlights”
4     on its YouTube page highlighting infringing uses of the Accused Products by third-party
5     customers, and encouraging additional infringing uses by those customers and other
6     potential customers. (See Platform Science Customer Spotlight: Velocity Truck Rental
7     and Leasing, https://www.youtube.com/watch?v=yyPSw8vNdac (last visited April 21,
8     2020)).
9           207. In addition to marketing the Accused Products for use in an infringing manner,
10    Platform Science also provides customer service to purchasers of the Accused Products
11    that directs and encourages customers of the Accused Products to use the Accused Products
12    in an infringing manner. For example, Platform Science provides an installation program
13    with an “intuitive, step-by-step wizard” that enables use of the Accused Products in an
14    infringing manner, as depicted in the image below (Platform Science, Fleet Management
15    Apps, https://www.platformscience.com/application-suite (last visited April 21, 2020),
16    attached as Ex. 12):
17
18
19
20
21
22
23
24
25
26
27
28
                                                 81
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.83 Page 83 of 135



1
2
3
4
5
6
7
8
9
10
                                l t l STALLA Tl Ol ,l & ROLLOUT
11
12                              Inst a ller mobi le sof t ware w ith intu it ive,
                                step- by-st ep w izard, increased q ua lity
13
                                and back office visib il it y
14
                                    • Digita lly verified inst alls
15
                                    • Re al-t ime ro llout dashboa rd
16
                                    • Inst a ller t rac king/scor ing
17
18
            208. Further, Platform Science invites customers to “[c]ontact us today to
19
      configure your suite of platform, 3rd party and internal applications,” and explains that
20
      “[w]e’re committed to customer success that extends to all aspects of the customer journey
21
      with Platform Science,” and offers to “work together” with customers (id.; Platform
22
      Science, Contact Us, https://www.platformscience.com/contact-us (last visited April 21,
23
      2020), attached as Ex. 13):
24
25
26
27
28
                                                       82
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.84 Page 84 of 135



1
2                                PLANN ING FUTURE TECH NOLOGY FOR YOUR FLEET?
         Cont act us t od ay t o configure yo ur su it e of pla tfo rm, 3 rd pa rty a nd int erna l a p plica t ions t oday.
3
4
                                                           CONTACT US
5
6
7
              Contact Us
8
9            We're comm it t ed t o customer success that extends to al l aspects of t he

10           customer journey with Platform Science. And, we are passionate about the
             transporta t ion industry, to wo rk w ith customers and partners in bringing
11
             innovations to the industry. Connect with us here and let us know how
12
             we can work together.
13
14           209. Platform Science has sales and technical support staff that assist Platform
15    Science’s customers and end users and provide instructions for the use of the Accused
16    Products in an infringing manner in the United States.
17           210. Platform Science provides its customers and end users with additional
18    instructions that direct the customers and end users to use the Accused Products in an
19    infringing manner.           Such instructions include, for example, data sheets, technical
20    specifications, customer support services, product sheets, and technical support services.
21           211. Platform Science actively contributed to and is actively contributing to others’
22    infringement of at least claim 19 of the ’575 patent, in violation of 35 U.S.C. § 271(c).
23           212. Platform Science’s customers and end-users of the Accused Products directly
24    infringe at least claim 19 of the ’575 patent, at least by using the Accused Products in the
25    manner described in detail above in Paragraphs 177-192.
26           213. Platform Science contributes to infringement of the ’575 patent by offering to
27    sell, selling, and importing into the United States the Accused Products and components
28    thereof, including the In-Vehicle Display/Tablet and associated software applications and
                                                 83
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.85 Page 85 of 135



1     firmware, the CVD, and the All-In-One Antenna. Such components are substantial,
2     material parts of the claimed inventions of the ’575 patent and have no substantial non-
3     infringing use.
4           214. The In-Vehicle Display/Tablet and associated software applications and
5     firmware, the CVD, and the All-In-One Antenna are especially made and especially
6     adapted to for use in infringing the ’575 Patent and are not staple articles or commodities
7     of commerce suitable for substantial non-infringing use.
8           215. Platform Science markets the Accused Products and one or more components
9     thereof as software and associated hardware which is not intended to and does not enable
10    any substantial non-infringing use, as described in detail above in Paragraphs 177-192.
11    Indeed, the sole intended function of the Accused Products is for use in infringing fleet
12    management applications.
13          216. Platform Science’s infringement of the ’575 patent is without license or other
14    authorization.
15          217. Because Platform Science had knowledge of the ’575 patent rights and
16    proceeded to knowingly directly and indirectly infringe, Platform Science’s infringement
17    has been and continues to be willful.
18          218. Platform Science’s continued infringement of the ’575 patent has damaged
19    and will continue to damage Plaintiffs.
20          219. Unless and until enjoined by this Court, Platform Science will continue to
21    directly infringe as well as induce and contribute to infringement of the ’575 patent.
22    Platform Science’s infringing acts are causing and will continue to cause Plaintiffs
23    irreparable harm, for which there is no adequate remedy at law. Under 35 U.S.C. § 283,
24    Plaintiffs are entitled to a permanent injunction against further infringement.
25          220. This case is exceptional, entitling Plaintiffs to an award of attorneys’ fees and
26    costs incurred in prosecuting this action under 35 U.S.C. § 285.
27
28
                                                   84
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.86 Page 86 of 135



1                                   FIFTH CAUSE OF ACTION
2                      Infringement of the ’308 Patent by Platform Science
3           221. Plaintiffs reallege and incorporate each of the allegations in Paragraphs 1-220
4     above as though fully set forth herein.
5           222. Platform Science’s products and/or services that infringe the ’308 patent
6     include, but are not limited to, the Accused Products and use thereof.
7           223. Platform Science makes, uses, sells, offers for sale, and/or imports the
8     Accused Products and components thereof in the United States.
9           224. Platform Science directly infringes—literally and/or under the doctrine of
10    equivalents—at least claim 1 of the ’308 patent by making, using, selling, offering for sale,
11    and/or importing into the United States its Accused Products and components thereof.
12          225. For example, claim 1 of the ’308 patent recites:
13                 1. A communication terminal, comprising:
14                 a receiver for receiving a formatted message out of a number of pre-defined
15    formatted messages, comprising a message identification code and a plurality of
16    information fields;
17                 an output device for presenting said formatted message to a user of said
18    communication terminal;
19                 an input device for responding to said formatted message;
20                 a memory for storing said formatted message and for storing field-mapping
21    information, said field-mapping information for indicating information to be copied from
22    said formatted message to a response message based on which one of said pre-defined
23    formatted messages was received;
24                 a processor for creating said response message in response to an indication
25    from said input device of a request to respond to said formatted message, said response
26    message comprising at least one response message information field, wherein information
27    from at least one of said plurality of information fields of said formatted message is copied
28
                                                   85
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.87 Page 87 of 135



1     into at least one of said response message information fields based on said field-mapping
2     information; and
3                 a transmitter for transmitting said information relating to said response
4     message.
5           226. The Accused Products practice each limitation of claim 1 of the ’308 patent.
6     To the extent the preamble is construed to be limiting, the Platform Science Connected
7     Vehicle Platform comprises “a communication terminal,” made up of a Connected Vehicle
8     Device (“CVD”), In-Vehicle Display/Tablet, and All-In-One Antenna.
9           227. The Accused Products include a “receiver [e.g., the All-In-One Antenna’s
10    receiver] for receiving a formatted message out of a number of pre-defined formatted
11    messages [e.g., the formatted messages containing Tasks from a fleet manager application
12    in the Platform Science workflow application],” as required by claim 1 of the ’308 patent.
13          228. The “number of pre-defined formatted messages” comprise “a plurality of
14    information fields,” as depicted in the images below (the first image is available at 09
15    Workflow App, available at https://www.youtube.com/watch?v=8Oy9i5b1y0E (last
16    visited April 21, 2020); the second image is available at MarketWaves18 Demo: Platform
17    Science, available at https://youtu.be/VP2Y3mEzbyI (last visited April 21, 2020)):
18
19
20
21
22
23
24
25
26
27
28
                                                 86
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.88 Page 88 of 135



1
2                                                                                    (:I.,....,.,   lH!


                                                                                          ~:.:t~!FU!l
                                                                                     ---            WCI?
                                 NEW JOBS         ACTIVEJOB         COM~LETEDJO Ii'
3
                                  JOB ID: 2328194-01
4                                                        110p1: J




5
6                                  STOP TVPE         MILUGE
                                                                        l/19 1'00      ll'l/13119
7                                                                        MOT          12:00 101



8
                                   STOPTVPE          MllEAGt                          IIPPT /IT
                                    IIEl'V"'I\'                     ll'l/ll/1915:0           I
9                                                                          MOT        IJ\.CJMOI

                                   MESILLA VALLEY TRANS
10                                 952S ESCOBIJI DAM EL P"50. TX.

                                   STOP TYPE         MILEl<Gt                         IIPPT /IT
                                   ,., MDCI,.,,                     09/131191':00      0'1/13/19
11                                    SC...NH                           MDl           IA llO MOl



12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                87
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.89 Page 89 of 135



1
2
3
                                                                           364 S3
4
                                        License#
5
                                        Trailer needs ma 11itenanco?       0           Q ND
6
                                        Dropped Empty Tr fler
7
                                        Lice nse ,#
8
                                        St:op Loe: 't fon                  SHOPKO OMAHA OC

9
                                                            ,nrten nee'?   0           0     g

10               SHOPKO OMAHA
                 DC                     Pick Up, tt,
11               a Load T~
                                        Weight
12
                                        Bill of Lading #
13               SI-IOPKO      ~ 571

                    Arr1v111 .Al Stop
14                  Cornple tod Stop
                 tu • aP.1n&
15
                                        Cust,ome,r sfgn d B/L with
16                                      seal   ,n

17
            229. The pre-defined formatted messages comprise “a message identification
18
      code.” Specifically, the Connected Vehicle Platform uses a “message identification code”
19
      to select a particular response message defined by a Form Schema. For example, the Form
20
      Schema shown below defines a response message in the Connected Vehicle Platform’s
21
      workflow application (MarketWaves18 Demo: Platform Science, available at
22
      https://youtu.be/VP2Y3mEzbyI (last visited April 21, 2020)):
23
24
25
26
27
28
                                                            88
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.90 Page 90 of 135



1                  111111 orm I> nnu lon

2
                      I•• l   II l11t 1lh111
3                     Thi


4
5                     Add

6                                lu,ru         I I
                                h n,
7
8                                              a
                                                             n1tll ~hi               I    I I,
                                                           " " ' ' Uh   '       I
9                                                                I
                                                                            "        I     I
                                                                                         •nyul •
                                                                                                I
10                                                 • t , f• I• .r.u•                ., 11       ,1111.WI         '1P .. It    lllf,    I.,
                                                                                                                        ··••J· •      y ••
11
12
                                                                            .
                                                                            t tun •
                                                                                         , .,       ,1       , I
                                                                                                ~unn •lh,,,                   .-n,-111111\n ..
13                                                                          .
                                                                            I   UU I 111.J                   •    llf
                                                                 I,
14                                                               I
                                                                        • "          I    I
                                                                                          11¥ 1Jt        I   I
                                                                                                I
15                                                                                                           •    ' "·'       .,,      I      I "'
                                                                                                                           1• ,     ·n .. ,          nr1,11n ·

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                               89
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.91 Page 91 of 135



1
                                                    ti• .. . , t
                                                          • •         I    l "I'
2                                                                         ·· 11111,, ""  ' '
                                                                                     -.u,>14""1, r' ,
                                                                               Cu•                   , dl n J llLlllU1D• • lllull\l,,,1 °
3                                                   ' In
                                                    r,nl\l                     ' I       I      I


4                                      11111 1 l l l 11 ' ,       t
                                              P l •nt 1' 1 (

5
                                                   ' ! fl\ · , • • ,
                                                   • tt J ._,,1 1 •            ,     .,.1r ~-•,,r~~,_,~
                                                                                             •HJ "' •

                                             It     11! I         (
                                                     r t•                                    uu •
6                                                                 1 ••               •




7
8                                             '
                                             I'


                                                                                                                                  111,w 111 •
9                                                                                                                    r ' , ' l ! hl• "

10                             ,,.,,
11                                          ,.~l .,kus,T, •I la , 1111 J • ain • 11 • 11 u •• , (
                                                    , ll l , •T• • I , , ..-,t              lro•o•n" , • .
12
                               IO
                                                   • nu


                                                   I,
                                                        YI• •

                                                              ,
                                                              11
                                                                ..f
                                                                  1
                                                                          ..
                                                                          (
                                                                               '
                                                                                   1I        I !j " ,




13                             DI                   11 • l I              fl         ' I       O
                                                                                                    I Ill '

                                                                                                          "      • I    (
14                                                                                                            •I r     Tr••   I


15                             .                                                                              ,. . , I



16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          90
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.92 Page 92 of 135



1                                                iu u 11.t••••• 1uu • •

                                                                                """·n• n. .
                                                                        I       ,. . , r " ... ,
                                                        Iu,I •" 11 · "D, i aI
2                                               J.
                                                          ,I              ••••~I••
                                                         , 1 ''"'
                                                 n," 'I' •ll'r           ,.,. I•• •In .,. 111·, II
                                                                     'T11I
                                                                                                                    nltHI

                                                        ¥1' ·, ... , ,-1,.,t·,
                                                                                                                                       Ill
3                                                                           I                     I      h

                                                         ·011U11   l    I
                                  100                                  y II '
4                                 IOI
                                  ID
                                                                       uu •
                                                                                                             ,..
                                  I                                                            • 1 •ti
                                  10
5                                 101
                                  10                                    I
                                                                                l • I


                                  10,                                            ... r,, n~ 1•u ,
                                                                                ""''
                                                                                                         #'
                                  IP
                                                i,.,                        '
6                                 Ill
                                  11n
                                  II I
                                                          h
                                                          I
                                                          I
                                                                  I

                                                               JI''"
                                                                I 1
                                                                        .
                                                                        I
                                                                            I
                                                                                • tu 1     I
                                                                                  "II I tu •
                                                                                               •t • I
                                                                                                                        J
7                                 II
                                  II
                                  II
                                  llS                                                                    l.adJ.111 1·
8                                 II
                                         " lj                                             .,.1           hi I I       ,r I       ,11,, ,·
                                                                        I
9                                                         ·r
                                                                  I
                                                                        I       •, .. . .. "    I••
                                                                  I•
                                                                            '     'l'la         ••
                                                 a' ..
10
11
                                                                                                               Ir

                                                                                                             .111,,
                                                                                                                      ,,.
                                                                                                                       i.
                                                                                                                                 ·~·
                                                                                                                            ,. , I
                                                                                                                        1 l)\11, "
                                                                                                                                             •   I 11


                                                                                                                                            tl • 11d
                                                                                                                                                        '.
12                                                                                                           -· "
13
                                                                  l,
                                                                                        ..
                                                                                        ••
                                                                                           '



                                                                                        ...
14
15
                                                                      11                .'
16
                                                                                                                            I!

17
18                                                                                                                                ,.
                                          II
19
20
21
22
23
            230. The Accused Products include “an output device [e.g., the In-Vehicle
24
      Display/Tablet’s display screen] for presenting said formatted message [e.g., messages
25
      containing tasks] to a user of said communication terminal,” as required by claim 1 of the
26
      ’308 patent.
27
28
                                                                        91
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.93 Page 93 of 135



1           231. The Accused Products include “an input device for responding to said
2     formatted message,” as required by claim 1 of the ’308 patent. For example, drivers can
3     select “View” or otherwise provide an input indicating a request to respond to a message
4     using the In-Vehicle Display/Tablet’s touch screen, as depicted in the image below (09
5     Workflow App, https://www.youtube.com/watch?v=8Oy9i5b1y0E (last visited April 21,
6     2020)):
7
8                                                            ~           i;::::I)   .,,.oo,        ~   _,own    13:4ll
                                                  TUN TS TJ . . .        n          .'l'J· .i'2   -•-            MCT

                                 NEW JOBS        ACTIVE JOB            COMPLETED JO ~                  UPDAHfUH
9                                                                                                      l£VEl5



10                                JOB ID: 2328194-01
                                   Tol1I Dhlln<c:} mo       Stop>: l

11
                                         STOPS            SHIPMENT DETAII..S                      UPDATES

12                                 MESILLA VALLEY TRANS
                                   952S ESCOBAR DRIVE, El PASO TX,
13                                 STOP TYPE            MILEAGE                                     APPT AT

                                     PIO' UP                           091131191•:00                09/13119
14                                       '                                   MDT                   12Jl0t.lOT

                                   PETRO TRUCK STOP
15                                 l29S HORIZON BLVD. EL PASO, TX.

                                   STOP TVPf            MILEAGE
16                                   OEllV£RV                          09113/19 IS:OO               09/13/19
                                                                             MDT                   13001.!DT
17                                 MESILLA VALLEY TRANS
                                   9525 ESCOllAJI DRIVl fl PASO TX.
18                                 STOP TYPE            MILEAGE                                     APPT AT
                                   All~M.DCON ,                        09'1311914:00                09/13/19
19                                    SIGIIEE                                Mill                  14:00 MOT


20
21
22          232. The Accused Products include “a memory for storing said formatted message
23    and for storing field-mapping information,” as required by claim 1 of the ’308 patent. For
24    example, the In-Vehicle Display/Tablet is an “Android Tablet,” which has a memory, in
25    the form of local storage, for storing formatted messages and field-mapping information
26    (Platform       Science,          Enterprise                                   ELD                          Manual   -   2018,
27
28
                                                                  92
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.94 Page 94 of 135



1     https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-e053-0100007ff85b           (last
2     visited April 21, 2020), attached as Ex. 11).
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18          233. The field-mapping information is “for indicating information to be copied

19    from said formatted message to a response message based on which one of said pre-defined

20    formatted messages was received,” as required by claim 1 of the ’308 patent. For example,

21    in the Form Schema depicted below, the Platform Science Connected Vehicle Platform

22    copies a pickup trailer number into a response message. As another example, the Connected

23    Vehicle Platform can also copy a bill of lading number into a response message.

24    (MarketWaves18 Demo: Platform Science, available at https://youtu.be/VP2Y3mEzbyI

25    (last visited April 21, 2020).)

26
27
28
                                                  93
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.95 Page 95 of 135



1
2
3
4                                                                     •AMNtwV.,...,.
                                                                      -   ------




5
6
7
8                              •                                  I
9                                                ..       '. t
                                                      l
10
11
12
13                                                        .'
                                        • 1• I
14                                                        r•, I
                                                      l

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      94
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.96 Page 96 of 135



1
2
                                                                          I•

3
4
5
6
7
8
                                                                               .j
9
10
11                                                        I
                                                         Ill '"'    t ,
12
13
14                                                            l"r

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             95
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.97 Page 97 of 135



1
2
3
4
5
6
7
8
9
10
11
                                                                           ,..
12
13
14
15          234. The Accused Products include “a processor for creating said response

16    message in response to an indication from said input device of a request to respond to said

17    formatted message,” as required by claim 1 of the ’308 patent. For example, drivers can

18    select “View” or otherwise provide an input indicating a request to respond to a message,

19    as depicted in the image below:

20
21
22
23
24
25
26
27
28
                                                  96
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.98 Page 98 of 135



1
2
3
                                     NEW JOBS           ACTIVE JOB               COMPLETED JO Iii       ~::t:      FU!L



                                      JOB ID: 232B194-01
4                                      ltl.e-1 Oht.tnc.t: l "''       Stepi: f


5                                               no,s                $HIPlolfNT OETAU               UPOATlS

                                       MESILLA VALLEY TRANS
6                                      ~      I.SCOBA.lt ORM fl ,ASO IX.
                                        STOP TYPE                 MILEAGE
7                                         ""•    un                              O'J/IJ, 19 1'00
                                                                                      MDT
                                                                                                    O'J/13119
                                                                                                    12.00 I.I-DI

                                       PETRO TRUCK STOP
8                                      1295 HOR,:ZON ILVO. El ,ASO 1X.

                                        STOP TYPE
9                                        M1'Yfll\'                               09/13/19 IS:OC)     O'J/13/19
                                                                                      MOT           13001o10T


10                                     MESILLA VALLEY TRANS
                                       9525 lSCOBA.11 ~ El PASO 1X.

11
12
13
14          235. The driver’s response message includes “at least one response message
15    information field [e.g., ‘PickupTrailer #’ or ‘BillOfLading #’], wherein information from
16    at least one of said plurality of information fields of said formatted message is copied into
17    at least one of said response message information fields based on said field-mapping
18    information,” as required by claim 1 of the ’308 patent.
19          236. For example, the Connected Vehicle Platform can copy a pickup trailer
20    number into a response message. (See Form Schema depicted supra ¶ 233.) As another
21    example, the Platform Science Connected Vehicle Platform can copy a bill of lading
22    number into the response message. (See Form Schema depicted supra ¶ 233.)
23          237. The Accused Products include “a transmitter [e.g., the All-In-One Antenna’s
24    transmitter] for transmitting said information relating to said response message,” as
25    required by claim 1 of the ’308 patent.
26          238. Each claim in the ’308 patent recites an independent invention. Neither claim
27    1, described above, nor any other individual claim is representative of all claims in the ’308
28    patent.
                                                                            97
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.99 Page 99 of 135



1           239. Platform Science was aware of the ’308 patent at least since Platform
2     Science’s founding.     Numerous former employees of Omnitracs and XRS who had
3     knowledge of Omnitracs’ and XRS’s patented technology and patents, including the ’308
4     patent, now working at Platform Science in a wide variety of roles across the company.
5     See supra, paragraphs 3-5. These employees were aware of Omnitracs’ and XRS’s
6     patented technology and patents, including the ’308 patent, when Platform Science was
7     developing the Accused Products.
8           240. Platform Science has further been aware of the ’308 patent since at least the
9     filing date of this Complaint.
10          241. Platform Science actively induced and is actively inducing others to infringe
11    at least claim 1 of the ’308 patent, in violation of 35 U.S.C. § 271(b).
12          242. Platform Science’s customers and end-users of the Accused Products directly
13    infringe claim 1 of the ’308 patent, at least by using the Accused Products, as described in
14    detail in Paragraphs 224-237.
15          243. Platform Science knowingly induced and continues to knowingly induce
16    infringement of the ’308 patent by customers and end-users of the Accused Products with
17    specific intent to induce infringement, and/or with willful blindness to the possibility that
18    its acts induce infringement, through activities relating to selling, marketing, advertising,
19    promotion, support, and distribution of the Accused Products in the United States.
20          244. For example, Platform Science advertises and instructs that drivers can select
21    “View” or otherwise provide an input indicating a request to respond to a message using
22    the In-Vehicle Display/Tablet’s touch screen, as depicted in the image below (09 Workflow
23    App, https://www.youtube.com/watch?v=8Oy9i5b1y0E (last visited April 21, 2020)):
24
25
26
27
28
                                                   98
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.100 Page 100 of 135



1
2
                                                                ~              .... oo, ~ .. """
                                                     TU"UTJ . . . . .       n~ .,-,.._.-, - • -          13:411
                                                                                                          MC)l

3                                 NEW JOBS        ACTIVE JOB              COMPLETED JO ii      UPOAU fUH
                                                                                               LEVElS

4                                  JOB ID: 2328194-01

5                                   Tllll Olstlncr. 1 m.       Stopt: l


                                          STOPS              SHIPMENT 0£TAllS              UPDATfS
6
                                    MESILLA VALLEY TRANS
7                                   952S ESCOBAR DRIVE, El PASO TX,
                                     STOP TYPE             MILEAGE                           APPT AT
8                                      PIO' UP                            091131191•:00     09/13119
                                          '                                   MDT           12Jl0t.lDT

9                                   PETRO TRUCK STOP
                                    1295 HORIZON BLVD. EL PASO, TX,
10                                   STOP TVPf             MILEAGE
                                      OEllV£RV                            09113/19 IS:OO     09/13/19
11                                                                            MDT           13001.!0T

                                    MESILLA VALLEY TRANS
12                                  9525 ESCOlW DRIVl fl PASO TX.
                                     STOP TYPE             MILEAGE                           APPT AT
13                                  All~M.DCON ,                          09'1311914:00      09/13/19
                                       SIGIIEE                                Mill          14:00 MOT

14
15
16
              245. Platform Science further advertises and instructs that customers have the
17
       ability to generate pre-formatted messages when using the Accused Products, and can input
18
       information into the pre-formatted messages once they are generated using an input device
19
       on the tablet, as shown below. See MarketWaves18 Demo: Platform Science, supra; see
20
       also         Platform           Science,                                Fleet                        Management   Apps,
21
       https://www.platformscience.com/application-suite (last visited April 21, 2020), attached
22
       as Ex. 12 (“[m]odify your field/layout any time while optimizing your driver’s day by
23
       delivering the context relevant workflow experience they deserve”).
24
25
26
27
28
                                                                     99
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.101 Page 101 of 135



1
2                                         OO·ddemo-1
                                                                       "'!
                                                                       l!!I
                                                                            · ,:) . ._.
                                                                                04:50
                                                                                          s
                                                                                                    KJ MIIN D01

                                                                                                     06:50        ...(!;l .., ,......
                                                                                                                           owoun


3               PR'E•ASS-!GNMENTS



4                 D2830053UO"O

5                      ..    ., ·•                                                            364    3

                                           L c&ns #
6
                                           Tra1le1 needs maintenance?                         0                   0       II
7
                                           Dfopped IEmpty Tr tier ·
                SHOPKO ;:571
8
                      Arrival A.L Stop

9                     Comp!r:rt~cl Stop
                                                                                              SHOPl<O OMAHA DC

10
                                           Tr,ailet ne ds rn ,ntenance?                                           0    !'ill

11
                                          Pick Up      n
12
                                          Weight
13
                                                       dln   :#
14              SHOPKO /j571

                      Arr1v,11I At Stop
15                    Ccmplatecl Stop
                  •
                (U IIO.Tn&                A load..,._,.lbw        ct
16
                                                             n d B/L with
                SHOPKO !l049
17
             246. Platform Science further instructs customers and end users, at least through
18
       its marketing, promotional, and instructional materials, to use the claimed system and
19
       perform the claimed methods, as described in detail above in Paragraphs 224-237.
20
             247. Platform Science also posts videos on video-sharing websites, such as
21
       YouTube.com, that show how to use the Accused Products in an infringing manner. (See,
22
       e.g., Day in the Life of a Driver Video, supra).
23
             248. Further, Platform Science markets the Accused Products for third-party
24
       customers and installs said Accused Products for those customers with the specific intent
25
       to induce infringement. For example, Platform Science produces “Customer Spotlights”
26
       on its YouTube page highlighting infringing uses of the Accused Products by third-party
27
       customers, and encouraging additional infringing uses by those customers and other
28
                                                                        100
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.102 Page 102 of 135



1      potential customers. (See Platform Science Customer Spotlight: Velocity Truck Rental
2      and Leasing, https://www.youtube.com/watch?v=yyPSw8vNdac (last visited April 21,
3      2020)).
4            249. In addition to marketing the Accused Products for use in an infringing manner,
5      Platform Science also provides customer service to purchasers of the Accused Products
6      that directs and encourages customers of the Accused Products to use the Accused Products
7      in an infringing manner. For example, Platform Science provides an installation program
8      with an “intuitive, step-by-step wizard” that enables use of the Accused Products in an
9      infringing manner, as depicted in the image below (Platform Science, Fleet Management
10     Apps, https://www.platformscience.com/application-suite (last visited April 21, 2020),
11     attached as Ex. 12):
12
13
14
15
16
17
18
19
20
                                   I l'J ST A LL A T I O 1,l & RO LL OUT
21
                                   Inst a ller mobile software w ith intu itive,
22                                step-by-st ep w izard , increased qua li ty
                                  an d back office visib il ity
23
24                                    • Dig ita lly verified inst alls

                                        Rea l- t ime ro llout dashboard
25
                                      • Inst a lle r t rac king/scoring
26
27
28
                                                        101
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.103 Page 103 of 135



1             250. Further, Platform Science invites customers to “[c]ontact us today to
2      configure your suite of platform, 3rd party and internal applications,” and explains that
3      “[w]e’re committed to customer success that extends to all aspects of the customer journey
4      with Platform Science,” and offers to “work together” with customers (id.; Platform
5      Science, Contact Us, https://www.platformscience.com/contact-us (last visited April 21,
6      2020), attached as Ex. 13):
7
                                   PLANNING FUTURE TECHNOLOGY FOR YOUR FLEET?
8
          Con t a ct us t o d ay t o configure you r su it e of pla t fo rm, 3 rd pa rty and int erna l a p plica t ions t oda y.
9
10                                                           CONTACT US


11
12
13             Contact Us
14
              We're committed t o customer success that extends to al l aspect s of the
15
              cust omer journey with Plat form Science. And, we are passiona t e about the
16            transport at ion industry, to work w it h customers and par t ners in bringing
17             innovations to the industry. Connect with us here and let us know how
18            we can work together.

19
20            251. Platform Science has sales and technical support staff that assist Platform

21     Science’s customers and end users and provide instructions for the use of the Accused

22     Products in an infringing manner in the United States.

23            252. Platform Science provides its customers and end users with additional

24     instructions that direct the customers and end users to use the Accused Products in an

25     infringing manner.            Such instructions include, for example, data sheets, technical

26     specifications, customer support services, product sheets, and technical support services.

27            253. Platform Science contributed and is contributing to others’ infringement of at
       least claim 1 of the ’308 patent, in violation of 35 U.S.C. § 271(c).
28
                                                                   102
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.104 Page 104 of 135



1            254. Platform Science’s customers and end-users of the Accused Products directly
2      infringe claim 1, at least by using the Accused Products, as described in detail in Paragraphs
3      224-237.
4            255. Platform Science contributes to infringement of the ’308 patent by offering to
5      sell, selling, and importing into the United States the Accused Products and components
6      thereof, including the In-Vehicle Display/Tablet and associated software applications and
7      firmware, and the All-In-One Antenna. Such components are substantial, material parts of
8      the claimed inventions of the ’308 patent and have no substantial non-infringing use.
9            256. The In-Vehicle Display/Tablet and associated software applications and
10     firmware supplied by Platform Science, and the All-In-One Antenna, are especially made
11     and especially adapted for use in infringing the ’308 Patent, and are not staple articles or
12     commodities of commerce suitable for substantial non-infringing use.
13           257. Platform Science’s infringement of the ’308 patent is without license or other
14     authorization.
15           258. Because Platform Science had knowledge of the ’308 patent rights and
16     proceeded to knowingly directly and indirectly infringe, Platform Science’s infringement
17     has been and continues to be willful.
18           259. Platform Science’s continued infringement of the ’308 patent has damaged
19     and will continue to damage Plaintiffs.
20           260. Unless and until enjoined by this Court, Platform Science will continue to
21     directly infringe as well as induce and contribute to infringement of the ’308 patent.
22     Platform Science’s infringing acts are causing and will continue to cause Plaintiffs
23     irreparable harm, for which there is no adequate remedy at law. Under 35 U.S.C. § 283,
24     Plaintiffs are entitled to a permanent injunction against further infringement.
25           261. This case is exceptional, entitling Plaintiffs to an award of attorneys’ fees and
26     costs incurred in prosecuting this action under 35 U.S.C. § 285.
27
28
                                                    103
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.105 Page 105 of 135



1                                    SIXTH CAUSE OF ACTION
2                       Infringement of the ’216 Patent by Platform Science
3            262. Plaintiffs reallege and incorporate each of the allegations in Paragraphs 1-261
4      above as though fully set forth herein.
5            263. Platform Science’s products and/or services that infringe the ’216 patent
6      include, but are not limited to, the Accused Products and use thereof.
7            264. Platform Science makes, uses, sells, offers for sale, and/or imports the
8      Accused Products and components thereof in the United States.
9            265. Platform Science directly infringes—literally and/or under the doctrine of
10     equivalents—at least claim 1 of the ’216 patent by making, using, selling, offering for sale,
11     and/or importing into the United States its Accused Products and components thereof.
12           266. For example, claim 1 of the ’216 patent recites:
13                  1. A management system for monitoring a remotely located vehicle, the
14     management system comprising:
15                  a data receiver configured to wirelessly receive location information from the
16     remotely located vehicle; and
17                  a display configured to simultaneously present a planned route configured for
18     the remotely located vehicle before travel and a driven route of the vehicle determined from
19     the location information from the vehicle.
20           267. Platform Science infringes claim 1 at least by using the Accused Products in
21     the United States.
22           268. To the extent the preamble is construed to be limiting, Platform Science’s
23     Connected Vehicle Platform is a “management system for monitoring a remotely located
24     vehicle.”   For example, the Connected Vehicle Platform allows fleet managers to
25     “[m]onitor assets and drivers with real-time communication, two-way messaging, and
26     location tracking,” as depicted in the image below (Platform Science, Fleet Management
27     Apps, https://www.platformscience.com/application-suite (last visited April 21, 2020),
28     attached as Ex. 12):
                                                    104
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.106 Page 106 of 135



1                                                         _,

2
3
4
5
             -·· ...., ,,.,,..,. ..,-
             ~           ,,,.   ,r""
                                                                                                                  . --          ...'11,. .~~. .
                                                                                                                                  ~1,,,...,.
6
                                           ~--·•"' -=--··· .-
                 o -"'      _.• .-                                                                                                 ~"°"',"'
                                                                                                                                    ~"''"
7            C01111UIJICATIOII &                                CERTIFIED ELD                                DRIVER SAFETY &
             T[ l E /.I AT IC S                                                                              P RfORIIAIICE
8
             Monitor assets and drivers with real-              Comply with regulatory mandates for          Proactively manage driver safety and
             time communication, two-way                        electronic logs, driver hours, state t ime   performance with real-time driver
9            messaging, and loca t ion tracking.                tracking, and fuel tax .                     behavior monitoring

10                       Driver messaging/chat                       Act,v,ty & State time tracking               Critical event reporting

                         Asset tracking                              IFTA stote tax report ing                    Driver performance monitoring
11                       Vehicle disable                             Contextuol UDT monagement                    Coll is,on mit1gat1on

12
13           269. The Accused Products include a “data receiver configured to wirelessly

14     receive location information from the remotely located vehicle,” as required by claim 1 of

15     the ’216 patent. For example, the Accused Products use GPS to determine location

16     information and cellular connectivity to send that location data from an All-In-One

17     Antenna on a remotely located vehicle to a data receiver of Platform Science’s Connected

18     Vehicle Platform, as depicted in the images below (Platform Science, Connected Vehicle

19     Platform, https://www.platformscience.com/platform (last visited April 21, 2020), attached

20     as Ex. 10):

21
22
23
24
25
26
27
28
                                                                                    105
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.107 Page 107 of 135



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
             270. The All-In-One Antenna is a component of the Connected Vehicle Platform’s
16
       “Truck In-Cab Hardware,” as depicted in the image below (Day in the Life of a Driver
17
       Video, supra):
18
19
20
21
22
23
24
25
26
27
28
                                               106
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.108 Page 108 of 135



1            271. Platform Science’s All-In-One Antenna is a custom-made “Ultramax Glass”
2      antenna supplied by Airgain which has GPS and cellular connectivity, as depicted in the
3      image below (Airgain, Ultramax Glass brochure, https://www.airgain.com/wp-
4      content/uploads/2018/12/ULTRAMAX-GLASS.pdf (last visited April 21, 2020), attached
5      as Ex. 14):
                                                                                                                      FLEET SOLUTIONS
6                         ANTENN.
                                               .,Allgaln' l ) )
7
                       ULTRAMAX™GLASS
8                         High Performance Windshield Mount Antenna
                       ULTRAMAX GLASS ,s a windshield mount antema equipped with fcu l)()ftS. designed
9

                                                                                                                        __
                       speofcally lo prov,de high per!amance conoect1V1ly lo< Fleet and Pubhc Salety whlCles
                                  •                                lrrt                  Thin        k<II
                       to IWO high gar, ceD<Jar,\. TE/MIMO anlennas. v.tlich flCklde suppon for LTE Send 14 101           -:::::-
                      I
                                                                                                                        <8>
                                                                                                                      -(<•          )}
10                     F,rs1Ne1. a high ga,n W1-F1 and a GPS anlenna u,slde a single robusl and oompaCI housing
                                                                                                                          ,::;.          .,.,
                          • 2 x!Wl<leband Cet-,lar/1.TE Elements (MtMO~
                                                                                                                    Pwtomwa, lar LTE
                                                                                                                                          eon-,--...
11                        • 1 • 2.4 4.!MiGHz Wt-F, Elements (MIMO)
                          • 1 x!GPS GLONASS Elemenl!
                                                                                                                                                tt.
                                                                                                                     l~I
                          • Four embedded antenna ledlnoiOgiOS Iha! operale 0\/el mulUple bands u,

12                          one housing                                                                                                         r·

                                                                                                                      ,, __
                          • Leadng LTE perlonnance       ln coeiostence w,th ,rull,pk!
                            other Etnbedded antema echnolog,es                                                                             _.,._.,,
                                                                                                                                         "-'-~
                          • LD'M!f prolie and smaller IOOlprml than compebng SOlullOnS                                                   ComealON'ftModliffl.
13                        • H,gh gar, pr<Mdes btgge< cellular lootprml
                          • Avaiable on blaci<                                                                                              .._$
14
15                        Descrfptlons/AppllcaUons
                       The UL TRAMAX GLASS an1enna buolds on !he besl In class RF performance, leadng
                                                                                                                     -- -
                                                                                                                       ,_CUIIOffl



                       design features. and extended ope,atJcnal •     ol 0U1 highly successful Aecc and PIJl,j,c
16                     Safely Aruenna products Ths anterv,a can be mwnled on ether lhe w.ndshoeld or on the
                       dashboaJd of any fleet a pubj,c safely whide

17
18                        Standard Conllguratlon
                          AP•GL-OCWO-BL•l0       M- IMO
                                                '"I  -- Celll.
                                                         --   JE_ •_ 2.
                                                                     _ \'4-fl.
                                                                         __&_G_PS .~ - SMAon Cell\.'!£ & GNSS. RP•SMAon Wl·A. llllc:I<. 101113m
                                                                               ---.
                                                 d5ili
19
20           272. A data receiver receives, via the All-In-One Antenna, the information sent by
21     the remotely located vehicle, as depicted in the image below (Platform Science, 2019
22     Connect       MIP            Awards                        -    Smart                 City               &            Transportation                     Finalists,
23     https://www.youtube.com/watch?v=N-rbZ5hYgVc (last visited April 21, 2020)):
24
25
26
27
28
                                                                                   107
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.109 Page 109 of 135



1
2
3                                            Mop               l~lhl~


4                                                  .
                                             C&UfOliHilA              M        LNVOQ
                                                                                     0
                                                                                           o                                               .
                                                                                                                                           ,
5                                                         .
                                                       ._ _..,.,
                                                                                                                  ~            "-:.-r"
                                                                                                     &• l    ~                    MIW MU CO
6                                                                                                  ~
                                                                                                   .....
7                                                                                                            Tut-
                                                                                                                                  (Ip


8                                                                                   DAJA
                                                                               It   ,,ollN
                                                                                                                 01' II&

9                                                                                                                                       "'" • u•
                                              0                                                              "-""'
10
                                              AI.Utl



11
                                                  ....                                                                     ...... ...
12                                            lll...   ,,o.   1.,,..-sl•"'II   1-JMC•
                                                                               u~••
                                                                                               1,ec,atwtll




13
14
15           273. Platform Science’s Connected Vehicle Platform includes a “display
16     configured to simultaneously present a planned route configured for the remotely located
17     vehicle before travel and a driven route of the vehicle,” as required by claim 1 of the ’216
18     patent. For example, the Platform Science fleet manager application works with an
19     associated display to present a planned route configured for the remotely located vehicle
20     before travel and a driven route of the vehicle determined from the location information
21     from the vehicle, and provides Trip Summaries on the fleet manager application, as
22     depicted in the images below:
23
24
25
26
27
28
                                                                108
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.110 Page 110 of 135



1                                                                                                                       ..
2
3
4
5
6
                                                                                                        ,~
7                                                                                                                              .\It~·
8                                                                                                                                                                       .,..,,,..
9
                                                      I >                                           ....       o#lr/"
                                                                                                                                   II""'
                                                                                                                                                            ..... ........
10                                              ~
                                                -              ~,..,,1 ,oo,,-<,,,,...                                                                                        C

11                                                            o.••"                         11•1"°"
                                                                                     "''
12
                                                    0 S1""1
                                                    .,,,.      .....   V
                                                                             IP'

                                                                            __..-,                           ,...If'"",.__...,..
                                                                                                                                           f;/1"'

                                                                                                                                                                  ,32




13
14
               PLATFORM
                                                                           T,O I TRAC
15
16
                                                                                                                             .
                                                                                                                         LMVt0••                                                                ,.
17                                                                                           .............
                                                                                                                                                                                      NIW Ul         C
18                                                                                                                                                  ••     ON•

                                                                                                                                                    ~........
19                                                                                                                                                                                    U Pt-.o


20
                                                                                                                                                                 -..
                 ~ ,,,., ,a   I•"'"''
                 1,.,, ... .., ............ ,


21               1,.;1 ... p,,•1




22                                                                                      ......
23
                                                                                                                                                                           ...,...,
24
25
26
            274. The Connected Vehicle Platform determines the driven route [e.g., “Actual
27
       Route”] using GPS location information from the Platform Science All-In-One Antenna
28
                                                                                                      109
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.111 Page 111 of 135



1      on the vehicle, and likewise displays the planned and actual routes. Below is an example
2      of this capability as shown on the In-Vehicle Display/Tablet (Day in the Life of a Driver
3      Video, supra):
4
5
                                                                                                 CA STATE
                                                                                                 08:00
                                                                                                               30MINOOT
                                                                                                                51:18
                                                                                                                              0     HOSSTATUS
                                                                                                                                    ON DUTY

6                        N/\VIG/\ T ION SlJMM/\l<Y

                 l~OlJ If-                                                          0\JICK STATS

7                       OESTINATION
                        ,r_H..,() C ..'lpt.• co~J Cir. C.iid ... lMd CA. ')7010
                                                                                    ORIGINAL ROUTE PLAN
                                                                                                                                              64%

8
                                                                                    MIL ii$ TAAvm.. • 0           TRIP DURATION
9                                                                                            23 .8 m,                     0   hr   29   m,n


10
                                                                                    l!ND Tl-ME                    AVO SPEED

11                                                                                           12:52 PDT             0      48 mph


12
                                                                                    WOl~KFIOW

13               Pl.ANN[O ROUTE                          /4C.TUAL ROUT[
                                                                                             CUAR[NT .JOO
                                                                                             N o ou,tgnmen t


14
15
16
17           275. Each claim in the ’216 patent recites an independent invention. Neither claim
18     1, described above, nor any other individual claim is representative of all claims in the ’216
19     patent.
20           276. Platform Science was aware of the ’216 patent at least since approximately
21     the date of Platform Science’s founding. Numerous former employees of Omnitracs and
22     XRS who had knowledge of Omnitracs’ and XRS’s patented technology and patents,
23     including the ’216 patent, now work at Platform Science in a wide variety of roles across
24     the company. See supra, paragraphs 3-5. These employees were aware of Omnitracs’ and
25     XRS’s patented technology and patents, including the ’216 patent, when Platform Science
26     was developing the Accused Products.
27           277. Platform Science has further been aware of the ’216 patent since at least the
28     filing date of this Complaint.
                                                                                  110
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.112 Page 112 of 135



1            278. Platform Science actively induced and is actively inducing others to infringe
2      at least claim 1 of the ’216 patent, in violation of 35 U.S.C. § 271(b).
3            279. Platform Science’s customers and end-users of the Accused Products directly
4      infringe claim 1 of the ’216 patent, at least by using the Accused Products, as described in
5      detail in Paragraphs 265-274
6            280. Platform Science knowingly induces infringement of the ’216 patent,
7      including at least claim 1, by customers and end-users of the Accused Products with
8      specific intent to induce infringement, and/or with willful blindness to the possibility that
9      its acts induce infringement, through activities relating to selling, marketing, advertising,
10     promotion, support, and distribution of the Accused Products in the United States.
11           281. Platform Science markets the Accused Products for use in an infringing
12     manner. For example, Platform Science’s website states that customers can use the
13     Accused Products to “[m]onitor assets and drivers with real-time communication, two-way
14     messaging, and location tracking,” as depicted in the image below (Platform Science, Fleet
15     Management Apps, https://www.platformscience.com/application-suite (last visited April
16     21, 2020), attached as Ex. 12):
17
18
19
20
21
22
23
24
25
26
27
28
                                                   111
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.113 Page 113 of 135



1
2
3
4
5
6
7
8                                                                                1
                                                                             ......
9
10
11                               C O M M U 1,1 I C A T l O 1,1 &
12                               TE Li: MA TI CS

13                               Mon itor assets and drivers w it h rea l-
                                 t ime communicat ion, two-way
14
                                 messag ing, a nd locat ion tracking.
15
                                    • Dr iver messaging/chat
16
                                    • A sset t rack ing
17
                                    • Vehicle disa b le
18
19
             282. Platform Science advertises to and instructs customers and end users to use
20
       the Accused Products to display, in real-time, the location of vehicles from data that is
21
       wirelessly transmitted to fleet managers (Connect MIP Awards - Smart City &
22
       Transportation Finalists, supra):
23
24
25
26
27
28
                                                     112
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.114 Page 114 of 135



1
2
3                                         Mop

4                                              .
                                          CALlrOIMIA                                                                   ,.
5
                                                               ... ,,... ·-
                                                               '··-
                                                                                            ,.,. 1   t,J     H(W   (        0

6
                                                                  ·-f,,,_
                                                                      ~
                                                                                            ~
                                                                                            ....
7                                                                       ·-                           tuu""
                                                                                                       0




8
9
                                           0     le
                                                                                                               ""      .
10
                                           l&U.HI



11
12                                         JI. ...   ,o   tw,wt,1•"''         ",....,.
                                                                              1W'f\oe\HM•




13
14
             283. Platform Science further instructs customers and end users, at least through
15
       its marketing, promotional, and instructional materials, to use the claimed system and
16
       perform the claimed methods, as described in detail above in Paragraphs 265-274.
17
             284. Platform Science also posts videos on video-sharing websites, such as
18
       YouTube.com, that show how to use the Accused Products. (See, e.g., Day in the Life of a
19
       Driver Video, supra).
20
             285. Further, Platform Science markets the Accused Products for third-party
21
       customers and installs said Accused Products for those customers with the specific intent
22
       to induce infringement. For example, Platform Science produces “Customer Spotlights”
23
       on its YouTube page highlighting infringing uses of the Accused Products by third-party
24
       customers, and encouraging additional infringing uses by those customers and other
25
       potential customers. (See Platform Science Customer Spotlight: Velocity Truck Rental
26
       and Leasing, https://www.youtube.com/watch?v=yyPSw8vNdac (last visited April 21,
27
       2020)).
28
                                                              113
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.115 Page 115 of 135



1            286. In addition to marketing the Accused Products for use in an infringing manner,
2      Platform Science also provides customer service to purchasers of the Accused Products
3      that directs and encourages customers of the Accused Products to use the Accused Products
4      in an infringing manner. For example, Platform Science provides an installation program
5      with an “intuitive, step-by-step wizard” that enables use of the Accused Products in an
6      infringing manner, as depicted in the image below (Platform Science, Fleet Management
7      Apps, https://www.platformscience.com/application-suite (last visited April 21, 2020):
8
9
10
11
12
13
14
15
16
17
                                 l t l STALLA Tl Ol ,l & ROLLOUT
18
                                 Inst a ller mobi le sof t ware w ith intu it ive,
19                               step- by-st ep w izard, increased q ua lity
20                               and back office visib il it y

21                                  • Digita lly verified inst alls
22                                  • Re al-t ime ro llout dashboa rd

23                                  • Inst a ller t rac king/scor ing

24
25           287. Further, Platform Science invites customers to “[c]ontact us today to
26     configure your suite of platform, 3rd party and internal applications,” and explains that
27     “[w]e’re committed to customer success that extends to all aspects of the customer journey
28     with Platform Science,” and offers to “work together” with customers (id.; Platform
                                              114
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.116 Page 116 of 135



1      Science, Contact Us, https://www.platformscience.com/contact-us (last visited April 21,
2      2020), attached as Ex. 13):
3
                                  PLANN ING FUTURE TECH NOLOGY FOR YOUR FLEET?
4
          Cont act us t od ay t o configure yo ur su it e of pla tfo rm, 3 rd pa rty a nd int erna l a p plica tions t oday.
5
6                                                          CONTACT US


7
8
9             Contact Us
10
              We're comm it t ed to customer success that extends to al l aspects of t he
11
              customer journey with Platform Science. And, we are passionate about the
12            transportation industry, to work w ith custome rs and partners in bringing
13            innovations to the industry. Connect with us here and let us know how
14            we can work together.

15
16            288. Platform Science has sales and technical support staff that assist Platform

17     Science’s customers and end users and provide instructions for the use of the Accused

18     Products in an infringing manner in the United States.

19            289. Platform Science provides its customers and end users with additional

20     instructions that direct the customers and end users to use the Accused Products in an

21     infringing manner.           Such instructions include, for example, data sheets, technical

22     specifications, customer support services, product sheets, and technical support services.

23            290. Platform Science contributed to and is actively contributing to others’

24     infringement of at least claim 1 of the ’216 patent, in violation of 35 U.S.C. § 271(c).

25            291. Platform Science’s customers and end-users of the Accused Products directly

26     infringe claim 1 of the ’216 patent, at least by using the Accused Products, as described in

27     detail in Paragraphs 265-274.

28
                                                                115
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.117 Page 117 of 135



1            292. Platform Science contributes to infringement of the ’216 patent by offering to
2      sell, selling, and importing into the United States the Accused Products and the Platform
3      Science Fleet Manager application. Such components are substantial, material parts of the
4      claimed inventions of the ’216 patent and have no substantial non-infringing use.
5            293. The Accused Products and Fleet Manager application supplied by Platform
6      Science are especially made and especially adapted for use in infringing the ’216 Patent.,
7      and are not staple articles or commodities of commerce suitable for substantial non-
8      infringing uses.
9            294. Platform Science markets the Accused Products and one or more components
10     thereof, including the Fleet Manager application, as elements of a platform which is not
11     intended to and does not enable any substantial non-infringing use, as described in detail
12     above in Paragraphs 265-274. Indeed, the sole intended function of the Accused Products
13     is for use in infringing fleet management applications.
14           295. Platform Science’s infringement of the ’216 patent is without license or other
15     authorization.
16           296. Because Platform Science had knowledge of the ’216 patent rights and
17     proceeded to knowingly directly and indirectly infringe, Platform Science’s infringement
18     has been and continues to be willful.
19           297. Platform Science’s continued infringement of the ’216 patent has damaged
20     and will continue to damage Plaintiffs.
21           298. Unless and until enjoined by this Court, Platform Science will continue to
22     directly infringe as well as induce and contribute to infringement of the ’216 patent.
23     Platform Science’s infringing acts are causing and will continue to cause Plaintiffs
24     irreparable harm, for which there is no adequate remedy at law. Under 35 U.S.C. § 283,
25     Plaintiffs are entitled to a permanent injunction against further infringement.
26           299. This case is exceptional, entitling Plaintiffs to an award of attorneys’ fees and
27     costs incurred in prosecuting this action under 35 U.S.C. § 285.
28
                                                   116
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.118 Page 118 of 135



1                                  SEVENTH CAUSE OF ACTION
2                       Infringement of the ’335 Patent by Platform Science
3            300. Plaintiffs reallege and incorporate each of the allegations in Paragraphs 1-299
4      above as though fully set forth herein.
5            301. Platform Science’s products and/or services that infringe the ’335 patent
6      include, but are not limited to, the Accused Products and use thereof.
7            302. Platform Science makes, uses, sells, offers for sale, and/or imports the
8      Accused Products and components thereof in the United States.
9            303. Platform Science directly infringes—literally and/or under the doctrine of
10     equivalents—at least claim 1 of the ’335 patent by making, using, selling, offering for sale,
11     and/or importing into the United States its Accused Products and components thereof.
12           304. For example, claim 1 of the ’335 patent recites:
13                  1. A system for generating real-time alert notifications, comprising:
14                  a database for receiving in real-time at least one event; and
15                  a processing engine for analyzing the at least one event with respect to a
16     plurality of stored events, the processing engine being further for:
17                  determining whether the at least one event meets a defined condition;
18                  if the at least one event meets the defined condition, selecting a prescriptive
19     action from a directory of prescriptive actions, and generating in real-time a proactive alert
20     notification with the prescriptive action for a user, wherein the prescriptive action is
21     tailored based on a user role and contextual data related to the at least one event; and
22                  forwarding the prescriptive action to the user.
23           305. The Accused Products practice each limitation of claim 1 of the ’335 patent.
24           306. To the extent the preamble is construed to be limiting, the Accused Products
25     include a “system for generating real-time alert notifications.” For example, the Accused
26     Products provide “real-time driver behavior monitoring” and “critical event reporting,” as
27     depicted in the image below (Platform Science, Fleet Management                        Apps,
28
                                                    117
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.119 Page 119 of 135



1      https://www.platformscience.com/application-suite (last visited April 21, 2020), attached
2      as Ex. 12):
3
4
5
6
7                                           .,¢""-
8
9
10                                    DR I VER SAFETY &
                                      PERFORMANCE
11                                    Proactively manage driver safet y and
                                      performance with real-ti me driver
12
                                      behavior moni t oring.

13                                         Critica l event repo rt ing

14                                         Driver performance monitoring

                                           Collision mitigation
15
16           307. Platform Science also promotes that the “PS ELD communicates with each
17     other to notify the driver whenever there is a driving violation, which include anything
18     from expired timers to excessive speed,” as depicted in the image below (Platform Science,
19     Enterprise ELD Manual - 2018, https://eld.fmcsa.dot.gov/File/Index/734aeb65-8ae7-784a-
20     e053-0100007ff85b (last visited April 21, 2020), attached as Ex. 11):
21
22
23
24
25
26
27
28
                                                         118
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.120 Page 120 of 135



1
2                         I MORE FEATURES
3
                              Additional HOS features
4
                              The Platform Science HOS opp comes with a wide range at features that make

5                             driving sorer. informed. and mare convenient IOI all users.

                                        Notifications
6                                       Notifications in lhe status bar Clisptay incoming
                                        messages. warnings. violations and mare.
7
8                             II        Unassigned Driving
                                        PS ELD detects when a !ruck is moving without o c.iver
                                        logged in fwhen appllcablel. The back office has lhe
9                                       ablity ta view unassigned driving events and then
                                        easily as.sign those even!$ ta arivers.

10
                                        Violations
                                        PS ELD can-munlcates with each other ta notify he
11                                      ariver whenever there is o drMng violotian. which
                                        include anything lrom exp,red timen lo excessive
12                                      speed.

13
14
15           308. The Accused Products include “a database for receiving in real-time at least
16     one event,” as required by claim 1 of the ’335 patent. For example, the Platform Science
17     fleet management application receives and stores indications of a plurality of driving
18     events, such as “hard braking,” “excessive speed,” and “excessive RPM,” as depicted in
19     the    image      below          (Platform                    Science,               Fleet          Management   Apps,
20     https://www.platformscience.com/application-suite (last visited April 21, 2020), attached
21     as Ex. 12):
22
23
24
25
26
27
28
                                                                    119
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.121 Page 121 of 135



1
2                                                                                II
3
4
5
6
7
8
9
10
11
             309. Platform Science advertises that fleet managers can “[p]roactively manage
12
       driver safety and performance with real-time driver behavior monitoring,” as depicted in
13
       the images below (Id.):
14
15
16
17
18
19
                                             _. -
                                           . .,.,..

20                                              ...."
21                                    DR I VER SAFETY &
                                      PERFORMANCE
22                                    Proact1vely manage driver safety and
                                      performanc w ith r al-t1m driv r
23                                    behavior monitoring

24                                        Critical ev nt r porting

                                           Dnv , performanc monitoring
25
26
27
28
                                                        120
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.122 Page 122 of 135



1            310. The In-Vehicle Display/Tablet includes a database for receiving in real-time
2      at least one event, such as excessive speed, as depicted in the image below (Day in the Life
3      of a Driver Video, supra):
4
5
6                           17.4 m i
                            Tamarack Av ...

7                 ~         SPa&OINO VIOLATION

                   es
                   MAJil
                            7& mpt, .,, o 85 mph
                            P01, l od 1peed limit zon•
                                                         I    0 "' 7 •
                                                              0.2JN      •
8
9                 r+        Tnm,11rack Avo

                  2 .0ml

10                r+        Edinburgh Or


11                0 .1ml



                 ~          Glasgow Or

12                0 .2ml


                  ,+        MI..-IAlnt"""" M•
13
                  0 hr     32 ~n           20.G mo           13:00 £TA

14                                       END TRIP



15
16
17           311. The Accused Products include “a processing engine [e.g., the In-Vehicle

18     Display/Tablet processor] for analyzing the at least one event with respect to a plurality of

19     stored events,” as required by claim 1 of the ’335 patent. For example, Platform Science

20     advertises that the Connected Vehicle Platform analyzes a plurality of events, including, as

21     non-limiting examples, events indicative of “hard braking,” “over speed,” and “excessive

22     RPM,” and does so with respect to each other.

23           312. With respect to speeding, for example, events are analyzed with respect to

24     “MODERATE” and “LOW” speeding violations depending on the severity of the

25     infraction, as depicted in the images below (Day in the Life of a Driver Video, supra):

26
27
28
                                                                             121
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.123 Page 123 of 135



1
2
3
                             17.4 mi
                             Tamarack Av ...
4
5
6
                 r+        Tnm,11rack Avo

7                2 .0ml


                 r+        Edinburgh Or
8                0 .1ml



9                ~         Glasgow Or

                 0 .2ml


10               ,+        MI..-IAlnt"""" M•


                 0 hr     32 ~n               20.G mo    13:00 £TA
11
                                          END TRIP

12
13
14
15
16                            17.4 mi
                              Tamarack Avu.
17
18
                   0 .2 ml



19                 ~         Tamarack Ave



20                           Edinburgh Dr


21
                             Glasgow Dr

22                 0 . 2ml


                   ~         Ml~·,..lot-r,"   n,,
23                 O tir 32 m1n                2O.6 m,   13:00 ETA


24                                            ENO TRIP



25
26
27           313. The Accused Products determines “whether the at least one event meets a
28     defined condition,” as required by claim 1 of the ’335 patent. For example, the Connected
                                                                     122
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.124 Page 124 of 135



1      Vehicle Platform determines whether one event (e.g., a vehicle speed) meets a defined
2      condition (e.g., a speed limit), as shown above in Paragraph 312.
3            314. The Platform Science Connected Vehicle Platform’s processing engine
4      selects a “prescriptive action from a directory of prescriptive actions [e.g., ‘MODERATE,’
5      ‘LOW,’ ‘REDUCE SPEED’]” “if the at least one event meets the defined condition [e.g.,
6      a speeding violation],” as required by claim 1 of the ’335 patent.
7            315. The Connected Vehicle Platform also generates “in real-time a proactive alert
8      notification [e.g., a speeding violation alert] with the prescriptive action [e.g., ‘REDUCE
9      SPEED’] for a user,” as required by claim 1 of the ’335 patent.
10           316. The “prescriptive action is tailored based on a user role [e.g., driver/fleet
11     manager] and contextual data [e.g., the degree and duration of the speeding and the speed
12     limit in the geographic area] related to the at least one event,” as required by claim 1 of the
13     ’335 patent. (See Platform Science, Day in the Life of a Driver, available at
14     https://www.youtube.com/watch?v=haXZ_L-wlAM (last visited April 21, 2020).)
15
16
17                     17.7 mi
                       ------ -··
                        •   ... I •   I . . . ~ ...........   -   -..
                                                                   ...   ooo



18
19
20                ,+   Tramorock Avo


21
                       Edinburgh Dr

22
                       Glasgow Or
23
24
                                                              2 0 . 9 ml       13: 00 £TA

25                                                      END~IP


26
27
28
                                                                                            123
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.125 Page 125 of 135



1            317. For example, above prescriptive actions are displayed to a driver user and the
2      below view is displayed to a fleet manager user. (See Fleet Management Apps, available
3      at https://www.platformscience.com/application-suite (last visited April 21, 2020),
4      attached as Ex. 12.)
5
6
                                                                                      II
7
8
9
10
11
12
13
14
15           318. Platform Science’s Accused Products forward “the prescriptive action to the
16     user,” as required by claim 1 of the ’335 patent. For example, the user for the image in
17     Paragraph 316 is a driver.
18           319. Each claim in the ’335 patent recites an independent invention. Neither claim
19     1, described above, nor any other individual claim is representative of all claims in the ’335
20     patent.
21           320. Platform Science was aware of the application that issued as the ’335 patent
22     at least since it’s approximately the date of Platform Science’s founding. Numerous former
23     employees of Omnitracs who had knowledge of Omnitracs’ and XRS’s patented
24     technology and patents, including the ’335 patent, now work at Platform Science in a wide
25     variety of roles across the company. See supra, paragraphs 3-5. These employees were
26     aware of Omnitracs’ and XRS’s patented technology and patents, including the ’335 patent,
27     when Platform Science was developing the Accused Products.
28
                                                    124
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.126 Page 126 of 135



1            321. Platform Science has further been aware of the ’335 patent since at least the
2      filing date of this Complaint.
3            322. Platform Science actively induced and is actively inducing others to infringe
4      at least claim 1 of the ’335 patent, in violation of 35 U.S.C. § 271(b).
5            323. Platform Science’s customers and end-users of the Accused Products directly
6      infringe claim 1 of the ’335 patent, at least by using the Accused Products, as described in
7      detail above in Paragraphs 303-318.
8            324. Platform Science knowingly induces infringement of at least claim 1 of the
9      ’335 patent by customers and end-users of the Accused Products with specific intent to
10     induce infringement, and/or with willful blindness to the possibility that its acts induce
11     infringement, through activities relating to selling, marketing, advertising, promotion,
12     support, and distribution of the Accused Products in the United States.
13           325. Platform Science markets the Accused Products for use in an infringing
14     manner. For example, Platform Science’s website states that customers can use the
15     Accused Products to “manage driver safety and performance with real-time driver behavior
16     monitoring,” as depicted in the image below (Platform Science, Fleet Management Apps,
17     https://www.platformscience.com/application-suite (last visited April 21, 2020), attached
18     as Ex. 12):
19
20
21
22
23
24
25
26
27
28
                                                   125
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.127 Page 127 of 135



1
2
3
4
5
6
7
8                                                   'tj\tl
                                                                  ~'f,o
                                    ....... Ill        :i,6'-1
9                                    \f.'l~r,l          f,:,S'oi\~f,

                                                             ilil',,&4iO·fitl'>
10                                     t.1    ,~

                                         ,;351\_~               4<,f,4~1':,

11
12                          DR I V ER SAF ETY &
13                          PERF O RMA l~C E

14                          Proact i.ve ly ma nage driver sa fety and
15                          p erform a nee w ith rea I-t ime driv er

16                          beh av ior man it ori ng.

17
                               • Critfca l event r,epo rti rig
18
                               • Driver perform a nee mon ito rrn g
19
                               • Coll is io n mitiga ion
20
21
22
23
24
25
26
27
28
                                                     126
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.128 Page 128 of 135



1            326. Platform Science advertises to and instructs users to operate the Connected
2      Vehicle Platform to receive real-time alert notifications and prescriptive action when an
3      event meets a defined condition (e.g., speeding) (Day in the Life of a Driver Video, supra):
4
5
6
7
8
9
10
11
12
13
14
15
16
17           327. Platform Science further instructs customers and end users, at least through
18     its marketing, promotional, and instructional materials, to use the claimed system and
19     perform the claimed methods, as described in detail above in Paragraphs 303-318.
20           328. Platform Science also posts videos on video-sharing websites, such as
21     YouTube.com, that show how to use the Accused Products. (See, e.g., Day in the Life of a
22     Driver Video, supra).
23           329. Further, Platform Science markets the Accused Products for third-party
24     customers and installs said Accused Products for those customers with the specific intent
25     to induce infringement. For example, Platform Science produces “Customer Spotlights”
26     on its YouTube page highlighting infringing uses of the Accused Products by third-party
27     customers, and encouraging additional infringing uses by those customers and other
28     potential customers. (See Platform Science Customer Spotlight: Velocity Truck Rental
                                                   127
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.129 Page 129 of 135



1      and Leasing, https://www.youtube.com/watch?v=yyPSw8vNdac (last visited April 21,
2      2020)).
3            330. In addition to marketing the Accused Products for use in an infringing manner,
4      Platform Science also provides customer service to purchasers of the Accused Products
5      that directs and encourages customers of the Accused Products to use the Accused Products
6      in an infringing manner. For example, Platform Science provides an installation program
7      with an “intuitive, step-by-step wizard” that enables use of the Accused Products in an
8      infringing manner, as depicted in the image below (Platform Science, Fleet Management
9      Apps, https://www.platformscience.com/application-suite (last visited April 21, 2020),
10     attached as Ex. 12):
11
12
13
14
15
16
17
18
19
                                  11'- I STALLA TI OH & ROL LOUT
20
                                  Insta ller mobi le software w ith intu itive,
21
                                  step-by -st ep wi z ard, increased qua li ty
22                                and back offi ce visib il it y

23                                   • Dig ital ly ve rified i nst alls

24                                      Rea l-time rollout dashboard

25                                   • Inst a ller t ra c king/scoring

26
27           331. Further, Platform Science invites customers to “[c]ontact us today to
28     configure your suite of platform, 3rd party and internal applications,” and explains that
                                                        128
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.130 Page 130 of 135



1      “[w]e’re committed to customer success that extends to all aspects of the customer journey
2      with Platform Science,” and offers to “work together” with customers (id.; Platform
3      Science, Contact Us, https://www.platformscience.com/contact-us (last visited April 21,
4      2020), attached as Ex. 13):
5
                                   PLANN ING FUTURE TECH NOLOGY FOR YOUR FLEET?
6
          Con t a ct us t o d ay t o configure you r su it e of pla t fo rm, 3 rd pa rty and int erna l a p plica t ions t oda y.
7
8                                                            CONTACT US


9
10
11             Contact Us
12
              We're committed t o customer success that extends to al l aspect s of the
13
              cust omer journey with Plat form Science. And, we are passiona t e about the
14            transport at ion industry, to work w it h customers and par t ners in bringing
15             innovations to the industry. Connect with us here and let us know how
16            we can work together.

17
18            332. Platform Science has sales and technical support staff that assist Platform

19     Science’s customers and end users and provide instructions for the use of the Accused

20     Products in an infringing manner in the United States.

21            333. Platform Science provides its customers and end users with additional

22     instructions that direct the customers and end users to use the Accused Products in an

23     infringing manner.            Such instructions include, for example, data sheets, technical

24     specifications, customer support services, product sheets, and technical support services.

25            334. Platform Science actively contributed to and is actively contributing to others’

26     infringement of at least claim 1 of the ’335 patent, in violation of 35 U.S.C. § 271(c).

27
28
                                                                   129
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.131 Page 131 of 135



1            335. Platform Science’s customers and end-users of the Accused Products directly
2      infringe claim 1 of the ’335 patent, at least by using the Accused Products, as described in
3      detail above in Paragraphs 303-318.
4            336. Platform Science contributes to infringement of the ’335 patent by offering to
5      sell, selling, and/or importing into the United States the Accused Products and components
6      thereof, including the In-Vehicle Display/Tablet and associated software applications and
7      firmware, and the CVD. Such components are substantial, material parts of the claimed
8      inventions of the ’335 patent and have no substantial non-infringing use.
9            337. The In-Vehicle Display/Tablet and associated software applications and
10     firmware supplied by Platform Science, and the CVD, are especially made and especially
11     adapted for use in infringing the ’335 Patent, and are not staple articles or commodities of
12     commerce suitable for substantial non-infringing use.
13           338. Platform Science’s infringement of the ’335 patent is without license or other
14     authorization.
15           339. Because Platform Science had knowledge of the ’335 patent rights and
16     proceeded to knowingly directly and indirectly infringe, Platform Science’s infringement
17     has been and continues to be willful.
18           340. Platform Science’s continued infringement of the ’335 patent has damaged
19     and will continue to damage Plaintiffs.
20           341. Unless and until enjoined by this Court, Platform Science will continue to
21     directly infringe as well as induce and contribute to infringement of the ’335 patent.
22     Platform Science’s infringing acts are causing and will continue to cause Plaintiffs
23     irreparable harm, for which there is no adequate remedy at law. Under 35 U.S.C. § 283,
24     Plaintiffs are entitled to a permanent injunction against further infringement.
25           342. This case is exceptional, entitling Plaintiffs to an award of attorneys’ fees and
26     costs incurred in prosecuting this action under 35 U.S.C. § 285.
27                                  DEMAND FOR JURY TRIAL
28           343. Plaintiffs respectfully request a jury trial on any issues so triable by right.
                                                   130
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.132 Page 132 of 135



1                                         PRAYER FOR RELIEF
2            344. WHEREFORE, Plaintiffs respectfully request that this Court enter judgment
3      in their favor and grant the following relief:
4                   A. A judgment that Platform Science infringes, directly and indirectly, the
5                      Patents-in-Suit;
6                   B. An order permanently enjoining Platform Science, its affiliates and
7                      subsidiaries, and each of its officers, agents, servants and employees and
8                      those acting in privity or concert with them, from making, offering to sell,
9                      selling, using, or importing into the United States products claimed in any
10                     of the claims of the ’934, ’365, ’568, ’575, ’308, ’216, and ’335 patents;
11                     using or performing methods claimed in any of the claims of the ’934,
12                     ’365, ’568, ’575, ’308, ’216, and ’335 patents; inducing others to use and
13                     perform methods that infringe any claim of the ’934, ’365, ’568, ’575,
14                     ’308, ’216, and ’335 patents; inducing others to make, offer, sell, use or
15                     import into the United States articles that infringe, or are made by a process
16                     that infringes, any claim of the ’934, ’365, ’568, ’575, ’308, ’216, and ’335
17                     patents; and contributing to others infringing any claim of the ’934, ’365,
18                     ’568, ’575, ’308, ’216, and ’335 patents, until after the expiration of the
19                     ’934, ’365, ’568, ’575, ’308, ’216, and ’335 patents, respectively,
20                     including any extensions and/or additional periods of exclusivity to which
21                     Plaintiffs are or become entitled;
22                  C. An order awarding damages under 35 U.S.C. §§ 154 & 284 in an amount
23                     sufficient to compensate Plaintiffs for their damages arising from
24                     infringement by Platform Science, including, but not limited to, lost profits
25                     and/or a reasonable royalty;
26                  D. A judgment that Platform Science’s infringement of the Patents-in-Suit
27                     was and continues to be willful and an order awarding Plaintiffs treble
28                     damages under 35 U.S.C. § 284;
                                                    131
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.133 Page 133 of 135



1                 E. A judgment and order requiring Platform Science to pay Plaintiffs the
2                    prejudgment and post-judgment interest to the fullest extent allowed under
3                    the law, as well as their costs;
4                 F. An order finding that this is an exceptional case and awarding Plaintiffs
5                    their reasonable attorneys’ fees pursuant to 35 U.S.C. § 285; and
6                 G. Such other relief as the Court may deem appropriate and just under the
7                    circumstances.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  132
     Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.134 Page 134 of 135



1      Dated: May 26, 2020                 Respectfully submitted,
2
3                                          /s/ Michael W. De Vries
                                           Michael W. De Vries (S.B.N. 211001)
4
                                           KIRKLAND & ELLIS LLP
5                                          555 South Flower Street, Suite 3700
                                           Los Angeles, CA 90071
6
                                           Telephone: (213) 680-8400
7                                          michael.devries@kirkland.com
8
                                           Adam R. Alper (S.B.N. 196834)
9                                          Akshay S. Deoras (S.B.N. 301962, pro hac to
                                           be filed)
10
                                           KIRKLAND & ELLIS LLP
11                                         555 California Street
                                           San Francisco, CA 94104
12
                                           Telephone: (415) 439-1400
13                                         adam.alper@kirkland.com
14                                         akshay.deoras@kirkland.com

15                                         Gianni Cutri (pro hac to be filed)
16                                         KIRKLAND & ELLIS LLP
                                           300 North LaSalle
17                                         Chicago, IL 60654
18                                         Telephone: (312) 862-2000
                                           gianni.cutri@kirkland.com
19
20                                         Leslie M. Schmidt (pro hac to be filed)
                                           KIRKLAND & ELLIS LLP
21                                         601 Lexington Avenue
22                                         New York, NY 10022
                                           Telephone: (212) 446-4800
23                                         leslie.schmidt@kirkland.com
24
                                           Counsel for Plaintiffs Omnitracs, LLC and
25                                         XRS Corporation
26
27
28
                                             133
Case 3:20-cv-00958-JLS-MDD Document 1 Filed 05/26/20 PageID.135 Page 135 of 135



 1                       TABLE OF EXHIBITS TO COMPLAINT
 2
 3    Exhibit                        Description                        Page
 4                                                                    Numbers
 5       1      United States Patent No. 9,262,934                    001 - 044
 6       2      United States Patent No. 7,043,365                    045 - 058
 7       3      United States Patent No. 8,626,568                    059 - 082
 8       4      United States Patent No. 10,255,575                   083 - 105
 9       5      United States Patent No. 6,925,308                    106 - 115
10       6      United States Patent No. 7,725,216                    116 - 132
11       7      United States Patent No. 9,147,335                    133 - 145
12       8      Platform Science + Velocity: Customer Success Story     146
13       9      Velocity Locations                                    147 - 148
14       10     Platform Science Connected Vehicle Platform           149 - 150
15       11     Platform Science Enterprise ELD Manual 2.0            151 - 167
16       12     Platform Science Fleet Management Apps Website        168 - 172
17       13     Platform Science Contact Us Website                     173
18       14     Antennaplus Ultramaxx Glass Specification Sheet       174 - 175
19
20
21
22
23
24
25
26
27
28

     TABLE OF EXHIBITS
